             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 1 of 55




 1   RONALD S. KRAVITZ (SBN 129704)
     KOLIN C. TANG (SBN 279834)
 2   SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
     201 Filbert Street, Suite 201
 3   San Francisco, CA 94133
     Telephone: (415) 429-5272
 4   Facsimile: (866) 300-7367
     Email: rkravitz@sfmslaw.com
 5          ktang@sfmslaw.com

 6
                            IN THE UNITED STATES DISTRICT COURT
 7

 8                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9    MATTHEW WEHNER, Individually                )   CASE NO. 20-cv-06894-WHO
      and as a representative of a class of       )
10    similarly situated persons, on behalf of    )
      the U.S. ROCHE 401(K) SAVINGS               )
11    PLAN,                                       )
                                                  )   AMENDED CLASS ACTION
12                           Plaintiff,           )   COMPLAINT
             v.                                   )
13                                                )
      GENENTECH, INC., the U.S. ROCHE             )   JURY TRIAL DEMANDED
14    DC FIDUCIARY COMMITTEE,                     )
      DAVID MCDEDE, JUDY EMBRY,                   )
15    KEVIN MARKS, EDWARD                         )
      HARRINGTON, FREDERICK KENTZ,                )
16    STEVE KROGNES, JORGE                        )
      GLASCOCK, and IVOR SOLOMON,                 )
17                                                )
                             Defendants.          )
18

19                                        I.     INTRODUCTION
20
            1.      Plaintiff, Matthew Wehner (“Plaintiff”), individually in his capacity as a
21
     participating employee of the U.S. Roche 401(k) Savings Plan (“Plan”), brings this action under
22
     29 U.S.C. § 1132, on behalf of the Plan and a class of similarly-situated participating employees,
23

24   against Defendants, Genentech, Inc. (“Genentech”), the U.S. Roche DC Fiduciary Committee

25   (“Administrative Committee”), David McDede (“McDede”), Judy Embry (“Embry”), Kevin

26   Marks (“Marks”), Edward Harrington (“Harrington”), Frederick Kentz (“Kentz”), Steve Krognes
27   (“Krognes”), Jorge Glascock (“Glascock”), and Ivor Solomon (“Solomon”) (collectively,
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                 -1-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 2 of 55



     “Defendants”), for breach of their fiduciary duties under the Employee Retirement Income
 1

 2   Security Act (“ERISA”), 29 U.S.C. § 1001, et seq., and related breaches of applicable law

 3   beginning six years from the date this action was commenced and continuing to the date of

 4   judgment (the “Class Period”).
 5          2.      Defendants have engaged in significant and severe breaches of fiduciary duty that
 6
     have caused the Plan to suffer millions of dollars of losses in the past six years. As explained in
 7
     detail below, it is apparent that Defendants approached their fiduciary duties in an irresponsible
 8
     manner that, at best, reflects a complete lack of understanding of the nature of the fiduciary
 9

10   duties at issue and the diligence required of them by law. In addition, it appears that, as a result

11   of the anachronistic Master Trust structure maintained by Defendants to hold the Plan’s assets

12   (along with the assets of other qualified retirement plans for which Defendants also serve as
13
     fiduciaries), Defendants have maintained an opaque fee structure that conceals important
14
     material information from Plan participants and that Defendants breached their duty of loyalty to
15
     the Plan.
16
            3.      The Plan is a defined contribution plan. Defined contribution plans are qualified
17

18   as tax-deferred vehicles and have become the primary form of retirement savings in the United

19   States and, as a result, America’s de facto retirement system. Unlike traditional defined benefit
20   retirement plans, in which the employer typically promises a calculable benefit and assumes the
21
     risk with respect to high fees or under-performance of pension plan assets used to fund defined
22
     benefits, 401(k) plans operate in a manner in which participants bear the risk of high fees and
23
     investment underperformance.
24

25          4.      As of December 31, 2019, the Plan had 34,178 participants with account balances.

26   As a result, the Plan had more participants than 99.96% of all of the defined contribution plans in

27   the United States in 2019. The Plan also had just under $9.4 billion in plan assets as of
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                 -2-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 3 of 55



     December 31, 2019, which is more plan assets than 99.99% of all defined contribution plans in
 1

 2   the United States in 2019.

 3          5.      Defendants maintain the Plan and are responsible for selecting, monitoring, and

 4   retaining the service provider(s) that provide investment, recordkeeping, and other administrative
 5   services. Defendants are fiduciaries under ERISA, and, as such, are obligated to (a) act for the
 6
     exclusive benefit of participants, (b) ensure that the investment options offered through the Plan
 7
     are prudent and diverse, and (c) ensure that Plan expenses are fair and reasonable.
 8
            6.      Defendants have breached their fiduciary duties to the Plan and, as detailed
 9

10   below, have: (1) allowed unreasonable recordkeeping/administrative expenses to be charged to

11   the Plan; and (2) selected, retained, and/or otherwise ratified high-cost and poorly-performing

12   investments, instead of offering more prudent alternative investments when such prudent
13
     investments were readily available at the time that they were chosen for inclusion within the Plan
14
     and throughout the Class Period (defined below). Defendants’ severe breaches of duty have
15
     caused the Plan to suffer millions of dollars in losses, as also explained in detail below.
16
            7.      To remedy these fiduciary breaches and other violations of ERISA, Plaintiff
17

18   brings this action under ERISA Sections 404, 409, and 502, 29 U.S.C. §§ 1104, 1109, and 1132,

19   to recover and obtain all losses resulting from each breach of fiduciary duty. In addition,
20   Plaintiff seeks such other equitable or remedial relief for the Plan and the proposed class defined
21
     below (the “Class”) as the Court may deem appropriate and just under all of the circumstances.
22
            8.      Plaintiff specifically seeks the following relief:
23
                    a.      A declaratory judgment holding that the acts of Defendants described
24

25                          herein violate ERISA and applicable law;

26

27

28

                                   AMENDED CLASS ACTION COMPLAINT
                                                 -3-
                Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 4 of 55



                     b.     A permanent injunction against Defendants prohibiting the practices
 1

 2                          described herein and affirmatively requiring them to act in the best

 3                          interests of the Plan and its participants;

 4                   c.     Equitable, legal or remedial relief for all losses and/or compensatory
 5                          damages;
 6
                     d.     Attorneys’ fees, costs and other recoverable expenses of litigation; and
 7
                     e.     Such other and additional legal or equitable relief that the Court deems
 8
                            appropriate and just under all of the circumstances.
 9

10                                         II.     THE PARTIES

11             9.    Plaintiff is a former employee of Genentech and is a current participant in the
12   Plan under 29 U.S.C. § 1002(7). Plaintiff is a resident of Bothell, WA.
13
               10.   Genentech is a Delaware domestic corporation headquartered in South San
14
     Francisco, CA. Genentech was acquired by Roche Holdings, a pharmaceutical company based
15
     in Basel, Switzerland, in 2009 and now operates as a member of the Roche Group, one of the
16

17   largest pharmaceutical companies in the world.

18             11.   The Administrative Committee is the Plan administrator and is a fiduciary under

19   ERISA pursuant to 29 U.S.C. §§ 1002 and 1102. The Administrative Committee maintains its
20   address at Genentech’s corporate headquarters in South San Francisco, CA. The Administrative
21
     Committee and its members are appointed by Genentech to administer the Plan on Genentech’s
22
     behalf.
23
               12.   Defendants, McDede, Embry, Marks, Harrington, Kentz, Krognes, Glascock, and
24

25   Solomon, are or were members of the Administrative Committee during the Class Period and, by

26   virtue of their membership, fiduciaries of the Plan.

27

28

                                   AMENDED CLASS ACTION COMPLAINT
                                                 -4-
                Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 5 of 55



                                    III.     JURISDICTION AND VENUE
 1

 2          13.      Plaintiff seeks relief on behalf of the Plan pursuant to ERISA’s civil enforcement

 3   remedies with respect to fiduciaries and other interested parties and, specifically, under 29

 4   U.S.C. § 1109 and 29 U.S.C. § 1132.
 5          14.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
 6
     1331 because this action arises under the laws of the United States.
 7
            15.      Venue is proper in this District pursuant to ERISA Section 502(e), 29 U.S.C. §
 8
     1332(e), and 28 U.S.C. § 1391 because Genentech’s principal place of business is in this District
 9

10   and the Plan is administered from this District. Furthermore, a substantial part of the acts and

11   omissions giving rise to the claims asserted herein occurred in this District.

12          16.      Plaintiff has standing to bring this action. ERISA Section 502(a)(2), 29 U.S.C. §
13
     1132(a)(2), authorizes any participant, fiduciary or the Secretary of Labor to bring suit as a
14
     representative of a plan, with any recovery necessarily flowing to a plan. As explained herein,
15
     the Plan has suffered millions of dollars in losses resulting from Defendants’ fiduciary breaches
16
     and remains vulnerable to continuing harm, all redressable by this Court. In addition, although
17

18   standing under ERISA Section 502(a)(2), 29 U.S.C. § 1132(a)(2), is established by these Plan-

19   wide injuries, Plaintiff and all Plan participants suffered financial harm as a result of the Plan’s
20   imprudent investment options and excessive fees, and were deprived of the opportunity to invest
21
     in prudent options with reasonable fees, among other injuries.
22
                              IV.          ERISA’S FIDUCIARY STANDARDS
23
            17.      ERISA imposes strict fiduciary duties of loyalty and prudence upon Defendants
24

25   as fiduciaries of the Plan. 29 U.S.C. § 1104(a)(emphasis added), states, in relevant part, as

26   follows:

27          [A] fiduciary shall discharge his duties with respect to a plan solely in the interest
            of the participants and beneficiaries and -
28

                                     AMENDED CLASS ACTION COMPLAINT
                                                   -5-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 6 of 55



                    (A)      for the exclusive purpose of
 1

 2                          (i)      providing benefits to participants and their beneficiaries;
                                     and
 3                          (ii)     defraying reasonable expenses of administering the plan;
 4                                               [and]
 5                  (B)     with the care, skill, prudence, and diligence under the
                            circumstances then prevailing that a prudent man acting in a like
 6                          capacity and familiar with such matters would use in the conduct of
                            an enterprise of like character and with like aims.
 7

 8          18.     By explicitly providing that fiduciaries must discharge their duties with “the care,

 9   skill, prudence, and diligence under the circumstances then prevailing . . . ,” ERISA explicitly

10   acknowledges that the standard of care for fiduciaries can, and does, in fact, change over time.
11   As a result, conduct that may not have constituted a breach of fiduciary duty in, for example,
12
     2008, may constitute a breach under the circumstances prevailing in 2014 and, likewise, conduct
13
     that did not amount to a breach in 2014 may well constitute a breach in 2020.
14
            19.     ERISA also requires both procedural prudence and substantive prudence from
15

16   fiduciaries. That is because “[a] pure heart and an empty head are not an acceptable substitute

17   for proper analysis.” Donovan v. Cunningham, 716 F.2d 1445 (5th Cir. 1987).

18          20.     Under 29 U.S.C. § 1103(c)(l), with certain exceptions not relevant here, the assets
19
     of a plan shall never inure to the benefit of any employer and shall be held for the exclusive
20
     purposes of providing benefits to participants in the plan and their beneficiaries and defraying
21
     reasonable expenses of administering the plan.
22
            21.     Under ERISA, a person is a fiduciary to the extent he or she: (1) exercises any
23

24   discretionary authority or control over management of the Plan or the management or disposition

25   of its assets; (2) renders investment advice regarding Plan assets for a fee or other direct
26   compensation, or has the authority or responsibility to do so; or (3) has any discretionary
27
     authority or control over Plan administration. ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A).
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                 -6-
              Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 7 of 55



             22.     Under ERISA, fiduciaries that exercise any authority or control over plan assets,
 1

 2   including the selection of plan investments and service providers, must act prudently and solely

 3   in the interest of participants in a plan.

 4           23.     ERISA’s fiduciary duties are “the highest known to the law” and must be
 5   performed “with an eye single” to the interests of participants. Donovan v. Bierwirth, 680 F.2d
 6
     263, 271-72 (2d Cir. 1982).
 7
             24.     ERISA also imposes explicit co-fiduciary liabilities on plan fiduciaries. 29 U.S.C.
 8
     § 1105(a) provides a cause of action against a fiduciary for knowingly participating in a breach
 9

10   by another fiduciary and knowingly failing to cure any breach of duty. ERISA states, in relevant

11   part, as follows:

12           In addition to any liability which he may have under any other provision of this
             part, a fiduciary with respect to a plan shall be liable for a breach of fiduciary
13           responsibility of another fiduciary with respect to the same plan in the following
             circumstances:
14
                     (1)      if he participates knowingly in, or knowingly undertakes to conceal,
15                            an act or omission of such other fiduciary, knowing such act or
                              omission is a breach; or
16

17                   (2)     if, by his failure to comply with section 404(a)(l) in the
                             administration of his specific responsibilities which give risk to his
18                           status as a fiduciary, he has enabled such other fiduciary to commit
                             a breach; or
19

20                   (3)     if he has knowledge of a breach by such other fiduciary, unless he
                             makes reasonable efforts under the circumstances to remedy the
21                           breach.
22           25.     29 U.S.C. § 1132(a)(2) authorizes a plan participant to bring a civil action to
23
     enforce a breaching fiduciary’s liability to the plan under 29 U.S.C. § 1109. Section 1109(a)
24
     provides, in relevant part:
25
             Any person who is a fiduciary with respect to a plan who breaches any of the
26           responsibilities, obligations, or duties imposed upon fiduciaries by this subchapter
             shall be personally liable to make good to such plan any losses to the plan resulting
27
             from each such breach, and to restore to such plan any profits of such fiduciary
28           which have been made through use of assets of the plan by the fiduciary, and shall

                                     AMENDED CLASS ACTION COMPLAINT
                                                   -7-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 8 of 55



            be subject to such other equitable or remedial relief as the court may deem
 1          appropriate, including removal of such fiduciary.
 2
            26.     As set forth above and herein, Defendants are Plan fiduciaries. Fiduciary duties
 3
     under ERISA are non-delegable in nature.
 4
            27.     ERISA fiduciary duties are the highest known to the law and must be performed
 5

 6   with an eye exclusively to the interests of participants. ERISA fiduciaries exercising authority or

 7   control over plan assets, including the selection of plan service providers and investments, must

 8   act prudently and for the exclusive benefit of participants in the plan, and not for the benefit of
 9   others, including RPS providers to the Plan or firms who provide investment products and
10
     services. Fiduciaries must ensure that the amount of fees paid to those service providers is no
11
     more than reasonable. In re Frost National Bank, DOL Op. 97–15A, 1997 WL 277980 (May 22,
12
     1997); In re Aetna Insurance Company, Inc., DOL Op. 97–16A, 1997 WL 277979 (May 22,
13

14   1997); see also 29 U.S.C. §1103(c)(1).

15          28.     Defendants’ fiduciary duties apply continuously in the administration of the Plan

16   and do not abate upon the engagement of service providers. Fiduciaries must ensure that the
17
     amount of fees paid to service providers is reasonable, and they have an ongoing duty to monitor
18
     fees being paid to plan service providers for reasonableness, as well as the performance of these
19
     service providers.
20

21          29.     29 U.S.C. §1132(a)(2) of ERISA authorizes a participant to bring a civil action

22   under 29 U.S.C. §1109(a), which provides:
23          Any person who is a fiduciary with respect to a plan who breaches any of the
24          responsibilities, obligations, or duties imposed upon fiduciaries by this subchapter
            shall be personally liable to make good to such plan any losses to the plan resulting
25          from each such breach, and to restore to such plan any profits of such fiduciary
            which have been made through use of assets of the plan by the fiduciary, and shall
26          be subject to such other equitable or remedial relief as the court may deem
            appropriate, including removal of such fiduciary. A fiduciary may also be removed
27          for a violation of section 1111 of this title.
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                 -8-
              Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 9 of 55



             30.     Section 1132(a)(3) authorizes a participant to bring a civil action “(A) to enjoin
 1

 2   any act or practice which violates any provision of this subchapter or the terms of the plan, or (B)

 3   to obtain other appropriate equitable relief (i) to address such violations or (ii) to enforce any

 4   provisions of this subchapter or the terms of the plan.”
 5                                  V.      FACTUAL ALLEGATIONS
 6
     A.      The Defined Contribution Industry
 7
             31.     Over the past three decades, defined contribution plans have become the most
 8
     common employer-sponsored retirement plan. A defined contribution plan allows employees to
 9

10   make pre-tax elective deferrals through payroll deductions to an individual account under a plan.

11   Among many options, employers may make contributions on behalf of all employees and/or

12   make matching contributions based on the employees’ elective deferrals. Employees with money
13
     in a plan are referred to as “participants.”
14
             32.     As of September 2020, Americans had approximately $9.3 trillion in assets invested
15
     in defined contribution plans, such as 401(k) and 403(b) plans. See INVESTMENT COMPANY
16
     INSTITUTE, Retirement Assets Total $33.1 Trillion in Third Quarter 2020 (Dec. 16, 2020),
17

18   available at https://www.ici.org/research/stats/retirement/ret_20_q3. Defined contribution plans

19   have largely replaced defined benefit plans—or pension plans—that were predominant in
20   previous generations. See BANKRATE, Pensions Decline as 401(k) Plan Multiply (July 24,
21
     2014), available at http://www.bankrate.com/finance/retirement/pensions-decline-as-401-k-Plan-
22
     multiply-1.aspx. By 2012, approximately 98% of employers offered defined contribution plans
23
     to their current employees, whereas only 3% offered pension plans. Id.
24

25           33.     Failures by ERISA fiduciaries to monitor fees and costs for reasonableness have

26   stark financial consequences for retirees. Every extra level of expenses imposed upon plan

27

28

                                    AMENDED CLASS ACTION COMPLAINT
                                                  -9-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 10 of 55



     participants compounds over time and reduces the value of participants’ investments available
 1

 2   upon retirement.

 3          34.      The potential for disloyalty and imprudence is much greater in defined contribution

 4   plans than in defined benefit plans. In a defined benefit plan, the participant is entitled to a fixed
 5   monthly pension payment, while the employer is responsible for making sure the plan is
 6
     sufficiently capitalized, and thus the employer bears all risks related to excessive fees and
 7
     investment underperformance. See Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 439 (1999).
 8
     Therefore, in a defined benefit plan, the employer and the plan’s fiduciaries have every incentive
 9

10   to keep costs low and to remove imprudent investments. But in a defined contribution plan,

11   participants’ benefits “are limited to the value of their own investment accounts, which is

12   determined by the market performance of employee and employer contributions, less expenses.”
13
     Tibble v. Edison Int’l, 575 U.S. 523, 135 S. Ct. at 1823, 1826 (2015). Thus, the employer has
14
     less incentive to keep costs low or to closely monitor the plan to ensure every investment remains
15
     prudent, because all risks related to high fees and poorly performing investments are borne by
16
     the employee.
17

18          35.      As retirement savings in defined contribution plans grow and compound over the

19   course of the employee participants’ careers, excessive fees can dramatically reduce the amount
20   of benefits available when participants are ready to retire. Over time, even small differences in
21
     fees compound and can result in vast differences in the amount of savings available at retirement.
22
     As the Supreme Court has explained, “[e]xpenses, such as management or administrative fees,
23
     can sometimes significantly reduce the value of an account in a defined-contribution plan.”
24

25   Tibble, 135 S. Ct. at 1825.

26

27

28

                                    AMENDED CLASS ACTION COMPLAINT
                                                 -10-
                Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 11 of 55



            36.      The impact of excessive fees on a plan’s employees’ and retirees’ retirement
 1

 2   assets is dramatic. The DOL has noted that a 1% higher level of fees over a 35-year period

 3   makes a 28% difference in retirement assets at the end of a participant’s career. 1

 4          37.      Plan participants typically have little appreciation of the fees being assessed to
 5   their accounts. Indeed, according to a 2017 survey conducted by TD Ameritrade, only 27% of
 6
     investors believed they knew how much they were paying in fees as participants in 401(k) plans,
 7
     and 37% were unaware that they paid 401(k) fees at all. 2 It is incumbent upon plan fiduciaries to
 8
     act for the exclusive best interest of plan participants, protect their retirement dollars, and make
 9

10   sure fees remain reasonable for the services provided and properly and fully disclosed.

11   Unfortunately, fiduciaries of defined contribution retirement plans, including large retirement

12   plans like the Plan, also often have little understanding of the fees being charged to the
13
     retirement plans of which they are stewards and the investment options being offered to
14
     retirement plan participants.
15
            38.      In 401(k) plans, the plan allocates the trust assets among plan participants through
16
     a Retirement Plan Services (“RPS”) provider (often referred to generically as a “recordkeeper”)
17

18   that tracks each participant’s account, which consists of his/her share of plan investments and

19   returns.
20   B.     Retirement Plan Services
21
            39.      Fiduciaries of virtually all “large” defined contribution plans, including the Plan
22
     here, hire one RPS provider to provide the essential Recordkeeping & Administrative (“RK&A”)
23
     services for the retirement plan.
24

25
     1
      A Look at 401(k) Plan Fees, UNITED STATES DEPT. OF LABOR at 1-2 (Sept. 2019),
26   https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-
     center/publications/a-look-at-401k-plan-fees.pdf (last visited March 1, 2021).
27
     2
      See https://s2.q4cdn.com/437609071/files/doc_news/research/2018/Investor-Sentiment-
28   Infographic-401k-fees.pdf (last visited March 1, 2021).
                                     AMENDED CLASS ACTION COMPLAINT
                                                  -11-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 12 of 55



            40.     There are two types of essential RK&A services provided by all national RPS
 1

 2   providers. For large plans with substantial bargaining power (like the Plan), the first type is

 3   provided as part of a “bundled” fee for a buffet style level of service (meaning that the services

 4   are provided in retirement industry parlance on an “all-you-can-eat” basis):
 5
                  a. Recordkeeping
 6                b. Transaction Processing (which includes the technology to process purchases and
                     sales of participants’ assets as well as providing the participants the access to
 7
                     investment options selected by the plan sponsor)
 8                c. Administrative Services related to converting a plan from one RPS provider to
                     another RPS provider
 9
                  d. Participant communications (including employee meetings, call centers/phone
10                   support, voice response systems, web account access, and the preparation of
                     other communications to participants, e.g., Summary Plan descriptions and other
11                   participant materials)
12                e. Maintenance of an employer stock fund (if needed)
                  f. Distribution services
13
                  g. Plan Document Services which include updates to standard plan documents to
14                   ensure compliance with new regulatory and legal requirements
                  h. Plan consulting services including assistance in selecting the investments offered
15
                     to participants
16                i. Accounting and audit services including the preparation of annual reports, e.g.,
                     Form 5500 (not including the separate fee charged by an independent third-party
17                   auditor)
18                j. Compliance support which would include, e.g., assistance interpreting plan
                     provisions and ensuring the operation of the plan is in compliance with legal
19                   requirements and the provisions of the plan (which would not include separate
                     legal services provided by a third-party law firm)
20
                  k. Compliance testing to ensure the plan complies with Internal Revenue
21                   nondiscrimination rules.
22
            41.     The second type of essential RK&A services provided by all national RPS
23
     providers often has separate, additional fees based on the conduct of individual participants and
24

25   the usage of the services by individual participants (usage fee). The rationale is, for example,

26   that one participant should not pay fees to cover the loan fees for other participants who choose

27   to take a loan. These services typically include the following:
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -12-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 13 of 55



                  a. Loan Processing
 1
                  b. Brokerage services / account maintenance (if offered by the plan)
 2                c. Distribution services
 3                d. Processing of Qualified Domestic Relations Orders

 4          42.     All national providers of RPS have the capability to provide all of these services
 5
     and provide all of them to all large plans, including defined contribution retirement plans that are
 6
     much smaller than the Plan.
 7
            43.     For large plans with greater than 5,000 participants, any minor variations in the
 8

 9   way that these essential RK&A services are delivered have no material impact on the fees

10   charged by RPS providers to deliver the services. That fact is confirmed by the practice of all

11   service providers quoting fees on a per participant basis without regard for any individual
12
     differences in services requested -- which are treated by the services providers as largely
13
     immaterial because they are, in fact, inconsequential from a cost perspective to providers of
14
     RK&A services.
15
            44.     Unlike the other “pay-as-you-eat” services, the inclusion of a brokerage option in
16

17   a plan creates an additional channel to deepen a RPS provider’s customer relationship with

18   participants, which has a significant value to most RPS providers – in this case, Fidelity
19   Workplace Services LLC (“Fidelity”). A brokerage option also creates an incremental and
20
     additional revenue and profit stream for the recordkeeper (here, Fidelity) to earn from the overall
21
     relationship with the Plan, while also modestly reducing certain expenses that a RPS service
22
     provider otherwise incurs to provide RK&A services – because the brokerage offering results in
23

24   participants reducing their interactions with the non-brokerage service division of the RPS

25   service provider. This additional stream of revenue and profit should be considered by

26   retirement plan fiduciaries when negotiating the fees with RPS providers. In other words, a
27

28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -13-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 14 of 55



     defined contribution plan with a brokerage window (like the Plan) should be able to obtain lower
 1

 2   (not higher) fees for the bundled RK&A services.

 3          45.     The existence of brokerage services does not have a negative impact on the RPS

 4   fees earned by RPS providers when providing services to prudent plan fiduciaries. Rather, as
 5   discussed above, the brokerage services provided by Fidelity to the Plan are a separate profit
 6
     center for the RPS provider.
 7
            46.     Since the early to mid-2000s, the RPS provided to large defined contribution
 8
     plans, like the Plan, have increasingly been treated by prudent plan fiduciaries as a commodity
 9

10   service. While RPS providers in the defined contribution industry attempt to distinguish

11   themselves through marketing and other means, RPS providers actually offer the same bundles

12   and combinations of services as their competitors. Indeed, responsible and knowledgeable third-
13
     party consultants recognize this fact and insist that RPS fees be capped at a reasonable amount
14
     per participant. As a result, the market for defined contribution retirement plan services has
15
     become increasingly price competitive, particularly for large plans that, like the Plan, have a
16
     sizable number of participants and a large amount of assets.
17

18          47.     Over the past twenty years, the fees that RPS providers have been willing to

19   accept for providing retirement plan services has significantly decreased. The DOL’s proposed
20   Fee Disclosure regulations and subsequent passage a few years later in 2012 precipitated the
21
     reduction in the RPS fees, which RPS providers were willing (or required) to accept as a result of
22
     the competitive pressures created by greater information becoming available to plan fiduciaries
23
     and the reduction in opaque fee structures.
24

25          48.     By the start of, and during the entire Class Period, the level of fees that RPS

26   providers have been willing to accept for providing RPS, including RK&A services, has

27   stabilized, and has not materially changed for large plans, including the Plan. In other words,
28

                                    AMENDED CLASS ACTION COMPLAINT
                                                 -14-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 15 of 55



     reasonable RPS fees paid in 2018 are representative of the reasonable fees for RPS during the
 1

 2   entire Class Period (meaning from 2014 to date).

 3          49.      RPS providers prefer larger defined contribution plans, like the Plan, because they

 4   achieve economies of scale that lead to a reduction in the per-participant cost, as the number of
 5   participants in the plan increases. This is because the marginal cost of adding an additional
 6
     participant to a recordkeeping platform is relatively low. These economies of scale are inherent
 7
     in all recordkeeping arrangements for defined contribution plans, including the Plan. When the
 8
     number of participants increases in a defined contribution plan, the RPS provider can spread the
 9

10   fixed costs of providing retirement plan services over a larger participant base, thereby reducing

11   the average unit cost of delivering services on a per-participant basis.

12          50.      Importantly, the average cost to an RPS provider of providing services to a
13
     participant does not materially differ based on whether that participant has $10,000, $100,000 or
14
     $1,000,000 in plan assets in her or his account balance within the Plan.
15
            51.      While the total cost to provide RPS increases as more participants join a plan, the
16
     cost per participant to deliver the RPS decreases. Prudent plan fiduciaries, as well as their
17

18   consultants and advisors, are aware of this cost structure dynamic for RPS providers.

19          52.      Sponsors of defined contribution plans negotiate and contract for RPS separately
20   from any contracts related to the selection of investment management services provided to plan
21
     participants.
22
            53.      A portion of the total expense ratio for the investment options selected by plan
23
     fiduciaries is usually allocated to the provision of services that the RPS provider provides on
24

25   behalf of the investment manager. As a result, RPS providers often make separate contractual

26   arrangements with mutual fund providers. RPS providers often collect a portion of the total

27   expense ratio fee of the mutual fund in exchange for providing services that would otherwise
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -15-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 16 of 55



     have to be provided by the mutual fund. These fees are known in the defined contribution
 1

 2   industry as “revenue sharing.”

 3          54.     For example, if a mutual fund has a total expense ratio fee of 0.75%, the mutual

 4   fund provider may agree to pay the RPS provider 0.25% of the 0.75% total expense ratio fee that
 5   is paid by the investor in that mutual fund (in this context the Plan participant). That 0.25%
 6
     portion of the 0.75% total expense ratio fee is known as the “revenue sharing.”
 7
            55.     In the context of defined contribution plans, the amount of revenue sharing is
 8
     deemed to be the amount of revenue paid by participants through investment expenses that is
 9

10   allocable to RPS and, in some cases, other services provided to a plan. The difference between

11   the total expense ratio and the revenue sharing is known as the “net investment expense.” When

12   a plan adopts prudent and best practices, the net investment expense is the actual amount a plan
13
     participant pays for the investment management services provided by a portfolio manager and is
14
     the metric used to determine the option that is in the best interest of participants, which is also
15
     known as the most “efficient” option.
16
            56.     RPS providers typically collect their fees through direct payments from the plan
17

18   or through indirect compensation such as revenue sharing, or some combination of both.

19          57.     Regardless of the pricing structure that the plan fiduciaries negotiate with the RPS
20   provider, the total amount of compensation paid to the RPS provider should be reasonable.
21
            58.     As a result, plan fiduciaries must understand the total dollar amounts being paid to
22
     their RPS provider and be able to determine whether the compensation is reasonable by
23
     evaluating what the market is for the RPS being received by the plan.
24

25          59.     Because RPS fees are actually paid in dollars and because of the cost realities

26   identified above, prudent fiduciaries evaluate the fees for RPS on a dollar-per-participant basis.

27

28

                                    AMENDED CLASS ACTION COMPLAINT
                                                 -16-
               Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 17 of 55



     This is the current standard of care for ERISA fiduciaries and has been throughout the Class
 1

 2   Period.

 3             60.   Prudent plan fiduciaries understand that, in general, a plan with more participants

 4   can and will receive a lower effective per-participant RPS fee than a plan with fewer participants.
 5   C.        The Plan
 6
               61.   The Plan is a single-employer 401(k) plan, in which participants direct the
 7
     investment of their contributions into various investment options offered by the Plan. Each
 8
     participant’s account is credited with the participant contributions, employer matching
 9

10   contributions, any discretionary contributions, and earnings or losses thereon. The Plan pays

11   Plan expenses from Plan assets, and substantially all administrative expenses are paid by

12   participants as a reduction of investment income. Each participant’s account is charged with the
13
     amount of distributions taken and an allocation of administrative expenses. The available
14
     investment options for participants of the Plan include various custom investment funds and a
15
     self-directed brokerage account.
16
               62.   The Plan’s investment alternatives are custom options that are designed by or on
17

18   behalf of the Administrative Committee for investment by participants in the Plan and other

19   Roche/Genentech retirement plans. The custom investment funds are not mutual funds and,
20   accordingly, are not regulated by the Securities and Exchange Commission (“SEC”).
21
               63.   Fidelity, which Defendants engaged, was the recordkeeper for the Plan throughout
22
     the Class Period. As the recordkeeper, Fidelity is responsible for providing the RPS to the Plan
23
     and its participants.
24

25             64.   The RPS provided to the Plan by Fidelity are standard RPS identified above.

26   There are no RPS provided to the Plan and its participants that are unusual or out of the ordinary.

27

28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -17-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 18 of 55



            65.     As described in more detail below, the Plan’s Participant Fee disclosure
 1

 2   documents indicate that the RPS fees were charged to participants on a per capita basis, plus any

 3   additional usage fees. On the contrary, however, the Plan’s Form 5500 state that the

 4   administrative fees were allocated on a pro rata basis. For example, the Plan’s 2018 Form 5500
 5   specifically states that “[a]llocations of administrative expenses are based on account balances.”
 6
     Either the Form 5500 or the Participant Fee disclosure document is incorrect, and Defendants
 7
     breached their fiduciary duties by failing to provide participants with full, complete and accurate
 8
     information. Upon information and belief, the discrepancy regarding the allocation of
 9

10   administrative expenses is attributable to the questionable and imprudent decision by the Plan’s

11   fiduciaries to use a Master Trust to hold the assets of the Plan, as discussed and described below.

12          66.     As also discussed below, the Plan’s fiduciaries selected custom investment
13
     options for the Plan’s participants and, in doing so, committed significant breaches of fiduciary
14
     duty. The custom investment funds are not mutual funds and, accordingly, are not regulated by
15
     the SEC.
16
     D.     The Separate Master Trust holding the Plan’s Assets
17

18          67.     The Plan’s fiduciaries have chosen to hold the Plan’s assets in a Master Trust (the

19   Roche U.S. Retirement Plans Master Trust), in which Plan assets are commingled with the assets
20   of several other retirement plans. The Master Trust is sponsored by Genentech.
21
            68.     Master trusts have historically been utilized by plan fiduciaries to achieve
22
     “institutional pricing” of certain investment options but, given the increasingly competitive
23
     nature of the retirement plan markets, such institutional pricing now can easily be obtained by
24

25   large plans, such as the Plan, without utilizing a master trust structure that adds unnecessary

26   layers of fees to the plan and reduces the transparency of the fees being charged to the plan’s

27   assets. Defendants’ maintenance of the retirement assets in the Master Trust was an independent
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -18-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 19 of 55



     breach of fiduciary duty because it caused the Plan to pay additional and unnecessary fees related
 1

 2   to maintenance and administration of the Master Trust, as discussed below.

 3          69.     The Master Trust structure significantly decreases the transparency related to the

 4   fees being charged by the recordkeeper, investment managers, and trustee of the separate Master
 5   Trust, as well as the transparency related to the reasonableness of fees being paid by participants
 6
     in the Plan for investment management and other Administrative expenses incurred by the
 7
     Master Trust and allocated to the Plan participants.
 8
            70.     For example, in 2018, the Master Trust paid fees to no less than nine service
 9

10   providers that received indirect compensation (i.e., revenue sharing or the equivalent thereof),

11   but, in its 2018 Form 5500, the Master Trust chose not to disclose any additional information

12   about the fees earned by those service providers (including the amount of such indirect
13
     compensation) or any meaningful information about the services provided by them.
14
            71.     The Master Trust disclosed Administrative Expenses (excluding “Investment
15
     advisory and management fees”) of $5,865,762 in 2018. In 2018, the Plan’s assets comprised
16
     68.59% of the assets of the Master Trust. The Master Trust allocated administrative expenses
17

18   relating to the Plan in proportion to the Plan’s assets held in the trust. Accordingly, the Plan’s

19   portion of those fees was $4,023,326.
20          72.     As a result, in 2018, the Plan’s participants paid at least $119.41 per participant
21
     for the “Administration” of the investment options available to them. This charge is shocking
22
     and could not be justified by any reasonable fiduciary because it essentially amounts to an
23
     unjustifiable addition to RK&A expenses above and beyond the excessive RK&A fees paid by
24

25   the Plan (discussed fully below). This is in addition to the RPS fees paid by Plan participants.

26   Moreover, the $4,023,326 does not include the additional indirect compensation paid to service

27   providers of the Master Trust (the amount of which is not disclosed to Plan participants).
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -19-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 20 of 55



            73.     Plan participants did not benefit from the extra $4,023,326 in administrative
 1

 2   expenses that they paid in 2018 or the administrative expenses related to the Master Trust and

 3   paid by Plan participants during the entire Class Period – which administrative expenses are

 4   above and beyond the excessive RPS fees the Plan paid to Fidelity.
 5          74.     In 2018, the Master Trust also disclosed that Fidelity Institutional Asset
 6
     Management received over $2.8 million dollars in direct compensation and collected an
 7
     undisclosed amount of indirect compensation from the Master Trust for investment management
 8
     services provided to the Master Trust. Yet, Plan participants have no ability to understand which
 9

10   investment options made available to them, if any, were managed by Fidelity itself. Making

11   matters worse, Plan participants received no meaningful disclosures regarding the indirect

12   compensation paid to this Plan service provider. Indeed, it appears that none of the Plan’s
13
     significant investment options were actually managed by Fidelity but, nevertheless, the Plan
14
     shouldered almost 70% of this expense, thereby seemingly subsidizing investment management
15
     expenses for other Roche retirement plans. Defendants’ use of the Master Trust structure and
16
     their permitting the Plan to indirectly subsidize the expenses of other Roche retirement plans
17

18   amounted to a breach of the duty of loyalty.

19          75.     Since the Master Trust contains Plan assets, the Plan’s fiduciaries have a duty to
20   understand all the fees and services related to the administration of the Master Trust. Yet, the
21
     investment management fees charged by Fidelity Institutional Asset Management do not appear
22
     to have any connection to services provided with respect to Plan assets. Since there is no
23
     indication that Fidelity Institutional Asset Management performs any significant direct services
24

25   for the Plan, it appears that Defendants permitted the Plan to pay approximately $2 million in

26   fees for little or no services in 2018. Review of the Master Trust’s filings reveals that the Plan

27   likely paid similar excessive and unjustifiable fees during each year of the Class Period.
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -20-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 21 of 55



            76.     In the Master Trust’s 2018 Form 5500, the Master Trust disclosed that Fidelity
 1

 2   Institutional Asset Management also earned indirect compensation based on investment

 3   management services provide to the Master Trust but did not disclose the amount of indirect

 4   compensation in its Form 5500 filing.
 5          77.     In light of the opacity of the disclosures related to the Master Trust, among other
 6
     things, it is not possible to determine how much indirect compensation (including revenue
 7
     sharing) Fidelity Institutional Asset Management received or the full amount of compensation
 8
     that was earned by this Fidelity entity.
 9

10          78.     Since Fidelity Institutional Asset Management does not appear to have performed

11   any direct services for the Plan or its participants, the amount of fees (both direct and indirect)

12   paid to this Fidelity entity were excessive and constituted a breach of fiduciary duty.
13
     E.     Standard of Care Under ERISA
14
            79.     When selecting and monitoring service providers or investment options, Plan
15
     fiduciaries are required to act with the care, skill, prudence, and diligence under the
16
     circumstances then prevailing that a prudent man acting in a like capacity and familiar with such
17

18   matters would use in the conduct of an enterprise of like character and with like aims.

19          80.     The standard of care for Plan fiduciaries changes and evolves over time because,
20   among other things, new information becomes available, retirement plan providers develop new
21
     capabilities and efficiencies from technological advances, new laws and regulations are passed,
22
     and market dynamics change.
23
            81.     There have been tremendous changes in the market environment for retirement
24

25   plans since 2000, including the Pension Protection Act of 2006 (“PPA”), Pub. L. 109-280, as

26   well as regulatory disclosure requirements, among other things.

27

28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -21-
               Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 22 of 55



               82.     The standard of care is influenced by retirement plan professionals, such as
 1

 2   retirement plan advisors and consultants, in conjunction with plan fiduciaries as they develop

 3   best practices and methodologies that serve to ensure that fiduciaries act in the exclusive best

 4   interest of plan participants and pay only reasonable fees for the services received, among other
 5   things.
 6
               83.     As a result, the standard of care is not static and involves a highly factual and case
 7
     specific analysis. The standards of care applicable in this case are dynamic and constantly
 8
     evolving and, therefore, require an examination of the actual practices of retirement plan
 9

10   professionals, as well as an examination of whether the practices have the effect of improving

11   outcomes for participants.

12                     1.     Selecting & Monitoring Service Providers
13
               84.     Plan fiduciaries are required to fully understand all sources of revenue received by
14
     RPS providers. Fiduciaries must regularly monitor the revenue being paid to RPS providers to
15
     ensure that the compensation received is and remains reasonable in view of the services being
16
     provided. This includes all the revenue received by RPS providers -- even if the revenue is
17

18   generated outside the Plan -- if the basis and opportunity of the revenue is the result of the Plan’s

19   relationship with the RPS provider. This is so because it increases the ability of the Plan to
20   ensure the fees are reasonable in light of the entire relationship.
21
               85.     The DOL has opined that employers are held to a “high standard of care and
22
     diligence” and must, among other duties, “[e]stablish a prudent process for selecting . . . service
23
     providers”; “[e]nsure that fees paid to service providers and other plan expenses are reasonable
24

25   in light of the level and quality of services provided”; and “[m]onitor . . . service providers once

26   selected to make sure they continue to be appropriate choices.” 3

27
     3
         See A Look at 401(k) Plan Fees, supra note 1, at 2.
28

                                      AMENDED CLASS ACTION COMPLAINT
                                                   -22-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 23 of 55



             86.        The duty to evaluate and monitor plan service provider fees includes those fees
 1

 2   directly paid by participants, because “[a]ny costs not paid by the employer, which may include

 3   administrative, investment, legal, and compliance costs, effectively are paid by plan

 4   participants.” 4
 5           87.        By 2013, prior to the class period, the impact of the 2012 Fee Disclosure
 6
     regulations was incorporated into the standard of care and was well known, understood, and
 7
     established among prudent plan fiduciaries based on the DOL guidelines, case law, and best
 8
     practices as shared by retirement plan professionals. For example, in its 2013 publication, “DC
 9

10   Fee Management – Mitigating Fiduciary Risk and Maximizing Plan Performance,” Mercer LLC

11   summarized the standard of care exercised by prudent retirement plan professionals and plan

12   fiduciaries as follows:
13
                        1. Price administrative fees on a per-participant basis.
14                      2. Benchmark and negotiate recordkeeping and investment fees separately.
15                      3. Benchmark and negotiate investment fees regularly, considering both fund
                           vehicle and asset size.
16
                        4. Benchmark and negotiate recordkeeping and trustee fees at least every other
17                         year.
                        5. Negotiate vendor contracts to ensure that service standards and liability
18                         provisions are in the best interest of plan participants and beneficiaries.
19                      6. Monitor actual fees paid against contractual requirements.
                        7. Review services annually to identify opportunities to reduce administrative
20
                           costs. 5
21
             88.        As a result, court decisions opining on ERISA requirements in a specific case
22

23   covering facts that took place at times in the past have limited application to what ERISA

24   requires of plan fiduciaries during the Class Period since the standard of care evolves over time

25

26   4
      The Economics of Providing 401(k) Plans: Service, Fees, and Expenses, INVESTMENT COMPANY
     INSTITUTE at 4-5 (June 2018), https://www.ici.org/pdf/per24-04.pdf.
27
     5
      “Fiduciary Best Practices,” DC Fee Management — Mitigating Fiduciary Risk and Maximizing
28   Plan Performance, MERCER INVESTMENT CONSULTING, at 3-4 (2013).
                                       AMENDED CLASS ACTION COMPLAINT
                                                    -23-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 24 of 55



     and has been impacted by, inter alia, the 2012 Fee Disclosure regulations and enhancements in
 1

 2   the capabilities of RPS providers.

 3          89.     In its 2013 publication, Mercer went on to discuss the importance of monitoring

 4   transaction fees, such as brokerage fees, stating:
 5
            In addition to basic recordkeeping fees, recordkeepers often charge for participant-
 6          initiated transactions and services such as loans, withdrawals, domestic relations
            orders, and brokerage accounts
 7
                    ...
 8          It makes sense to review transaction-based fees as part of the ongoing fee review,
            and these fees should be considered in any negotiations to reduce the overall cost
 9          structure. Sponsors that subsidize recordkeeping costs must consider whether
            negotiated fee reductions should be applied to overall administrative costs,
10          transaction fees, or both. Id. at 6.
11
            90.     In other words, prudent fiduciaries take into consideration the additional revenue
12
     and profit potential available to the RPS provider through the brokerage offering, as well as any
13
     potential cost reductions when negotiating the effective per-participant RPS fee rate. As a result,
14

15   the existence of the brokerage services has a positive (or, at worst, immaterial) impact on the

16   effective per-participant RPS fee rate charged to large plans like the Plan. Thus, any attempt to

17   justify excessive RPS fees on the basis of brokerage or other services is disingenuous at best.
18          91.     Additionally, as noted by Mercer above, prudent plan fiduciaries will ensure that a
19
     plan is paying no more than reasonable fees for RPS by soliciting competitive bids
20
     (benchmarking) from other RPS providers to perform the same services currently being provided
21
     to the plan. This is not a difficult or complex process and is performed regularly by prudent plan
22

23   fiduciaries. For plans with many participants, like the Plan, some RPS providers only require the

24   number of participants to provide a quote for RPS, while others might also require the amount of

25   assets. But, importantly, RPS providers require nothing more in recognition of the fact that
26
     RK&A services are essentially uniform in nature and the minor differences in services provided
27

28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -24-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 25 of 55



     are either immaterial to the cost of such services or function as separate profit centers for RPS
 1

 2   providers (like the brokerage window provided to the Plan by Fidelity).

 3          92.     Prudent fiduciaries know the number of participants and the amount of assets in

 4   their plan and can, therefore, easily receive a quote from other RPS providers to determine if the
 5   current level of fees being charged to the plan is reasonable.
 6
            93.     Having received quotes, if necessary, a prudent fiduciary can then negotiate with
 7
     its current provider for a lower fee or move to a new RPS provider to provide the same (or
 8
     better) services for a competitive (or lower) reasonable fee. Prudent fiduciaries follow this same
 9

10   process to monitor the fees of retirement plan advisors and/or consultants, as well as any other

11   service providers.

12          94.     After the RPS provider’s revenue requirement is negotiated, the plan fiduciary
13
     then determines how to pay the negotiated RPS fee. The employer/plan sponsor can pay the RPS
14
     fees on behalf of participants, which is the most beneficial to plan participants. If the employer
15
     is paying the fee, the employer has a strong interest in negotiating the lowest fee a suitable RPS
16
     provider would accept. Typically, however, as here, the employer decides to have the plan (i.e.,
17

18   participants) pay the RPS fees. If the RPS fees are paid by participants, the fiduciaries can

19   allocate the negotiated RPS fees among participant accounts at the negotiated per-participant
20   rate, or pro rata based on account values, among other less common ways.
21
            95.     By the beginning of the Class Period, prudent fiduciaries implement three related
22
     processes to prudently manage and control a plan’s RPS costs.
23
            96.     First, fiduciaries must pay close attention to the recordkeeping fees being paid by
24

25   the Plan. A prudent fiduciary tracks the RPS provider’s expenses by demanding documents that

26   summarize and contextualize the RPS provider’s compensation, such as fee transparencies, fee

27

28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -25-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 26 of 55



     analyses, fee summaries, relationship pricing analyses, cost-competitiveness analyses, and multi-
 1

 2   practice and standalone pricing reports.

 3          97.     Second, to make an informed evaluation as to whether an RPS or other service

 4   provider is receiving no more than a reasonable fee for the services provided to a plan, a prudent
 5   hypothetical fiduciary must identify all fees, including direct compensation and revenue sharing,
 6
     being paid to the plan’s RPS provider, as well as any revenue earned outside the plan from the
 7
     plan’s relationship with the RPS provider (like the fees earned through the brokerage window).
 8
            98.     To the extent that a plan’s investments pay asset-based revenue sharing to the
 9

10   RPS provider, prudent fiduciaries monitor the amount of the payments to ensure that the RPS

11   provider’s total compensation from all sources does not exceed reasonable levels and require that

12   any revenue-sharing payments that result in total payments exceeding a reasonable level be
13
     returned to the plan and its participants.
14
            99.     Third, a hypothetical plan fiduciary must remain informed about overall trends in
15
     the marketplace regarding the fees being paid by other plans and enhancements to the services
16
     being offered in the market by other providers of RPS. This will often include conducting a
17

18   request for proposal (“RFP”) process at reasonable intervals – usually once every three years.

19          100.    As a result, a plan fiduciary is required to understand the interrelationship
20
     between the pricing structure it has negotiated with the recordkeeper for RPS, as well as all the
21
     different fee components related to both the RPS and the investment options selected and made
22
     available to plan participants.
23

24          101.    As noted above, however, by merely soliciting quotes from other RPS providers,

25   plan fiduciaries can quickly and easily gain an understanding of the current market for materially
26
     identical retirement plan services and determine a starting point for negotiation. Accordingly,
27
     the only way to determine the true market price at a given time is to obtain competitive bids
28

                                       AMENDED CLASS ACTION COMPLAINT
                                                    -26-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 27 of 55



     through some process, be it formal or informal, that provides an incentive to RPS providers to
 1

 2   provide a competitive bid.

 3           102.   All of these standards are accepted and understood by prudent plan fiduciaries and
 4   were, or should have been, understood by Defendants at all times during the Class Period. This
 5
     is because prudent fiduciaries understand that excessive fees significantly and negatively impact
 6
     the value of participants’ retirement accounts.
 7
             103.   As discussed in detail below, Defendants have breached their fiduciary duties of
 8

 9   prudence and/or loyalty to the plan related to the selection and monitoring of its RPS provider,

10   Fidelity, thereby paying excessive and unreasonable fees.

11                  2.      Selecting & Monitoring Investments
12
             104.   For all practical purposes, there is a commonly accepted process to select and
13
     monitor investment options, which is based on modern portfolio theory and the prudent investor
14
     standard. Under ERISA, plan fiduciaries are required to engage investment consultants or
15
     advisors to the extent that the plan fiduciaries do not have the investment expertise necessary to
16

17   select and monitor investments under modern portfolio theory.

18           105.   That accepted process involves, among other things, evaluating the performance
19   history, tenure, and stability of the current portfolio manager; the risk adjusted returns; and the
20
     fees.
21
             106.   When an active investment option is chosen, one of the most critical aspects of
22
     the analysis is to choose a portfolio manager because it is the skill of the portfolio manager that
23

24   differentially impacts the performance of the investment.

25           107.   If a plan fiduciary chooses an active investment option, when an alternative index

26   option is available, the plan fiduciary must make a specific and informed finding that the
27   probability that the active portfolio manager will outperform the index warrants the higher fees
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -27-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 28 of 55



     charged by the active portfolio manager and the risk/reward tradeoffs show that the potential of
 1

 2   outperformance is in the best interest of plan participants. This reflects the existing standard of

 3   care for plan fiduciaries throughout the Class Period.

 4          108.    If a plan fiduciary chooses an active investment option when an alternative index
 5   option is available, but the plan fiduciary does not make a specific and informed finding that the
 6
     probability that the active portfolio manager will outperform the index, in light of the higher
 7
     fees, warrants the risk of underperformance and is in the best interest of plan participants, then
 8
     the plan fiduciary has acted unreasonably and imprudently, based upon the existing standard of
 9

10   care throughout the Class Period.

11          109.    Prudent ERISA fiduciaries monitor the performance of the investments in a

12   retirement plan based upon appropriate benchmarks (including, but not limited to, alternative
13
     investments available in the marketplace) on a three-year and five-year rolling basis, and the
14
     standard of care for fiduciaries requires them to replace investments that perform poorly relative
15
     to their benchmarks and/or peer groups for a sustained period of time. Likewise, no competent
16
     fiduciary or investment professional would utilize a performance period of more than three to
17

18   five years of trailing performance in recognition of the average length of market cycles and

19   because utilizing longer performance metrics beyond such a period of time creates too great a
20   risk of significant and unrecoverable losses to Plan participants, based upon the realities of
21
     compounding and fundamental investment philosophy.
22
     F.     Defendants’ Violations of ERISA
23
            110.    As discussed in detail below, Defendants have breached their fiduciary duties of
24

25   prudence and loyalty to the Plan.

26

27

28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -28-
              Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 29 of 55



                       1. The Plan’s Excessive Retirement Plan Service Fees
 1

 2           111.      During the Class Period, Plan participants paid for the RPS provided by Fidelity

 3   both directly through fees deducted from their accounts and indirectly through the revenue

 4   sharing paid by the Master Trust but effectively hidden from the Plan’s participants.
 5           112.      The fees directly deducted were comprised primarily of a “recordkeeping fee” of
 6
     $38 per year, 6 plus other fees related to loans, self-directed brokerage services, and other
 7
     ancillary fees. The direct amounts extracted from participant accounts for this common bundle
 8
     of RPS provided by Fidelity were as follows:
 9

10                                       Retirement Plan Services (RPS) Fees
                                  2015          2016         2017         2018         2019       Average
11
     Participants                 32,232        33,238       33,638       33,693       34,178       33,396
12   Est. RPS Fees              $1,982,325    $2,358,965   $1,677,585   $1,533,555   $1,460,285   $1,802,543
     Est. RPS Per Participant      $62           $71          $50          $46          $43          $54
13
             113.      Fidelity also received an undisclosed amount of indirect revenue in addition to the
14
     amounts set forth above. In other words, Fidelity disclosed that it received indirect
15

16   compensation for services provided to the Plan, but the Plan did not disclose the amount of

17   indirect compensation received by Fidelity and, due to the Master Trust structure, it is impossible
18   for Plan participants to determine the full amount that Fidelity earned. Therefore, the revenue
19
     earned by Fidelity for providing RPS to the Plan was greater than the amounts set forth above.
20
     In sum, since, as detailed below, the Plan paid grossly excessive direct fees and also paid
21
     undisclosed indirect compensation, Defendants have engaged in an apparent breach of their
22

23   fiduciary duties throughout the entire Class Period.

24           114.      Set forth below are the RPS Fees paid by a number of other defined contribution

25   plans with a similar number of participants as the Plan, which represent the prices available to
26

27
     6
      As of late 2014 or early 2015, the base per participant charge was $42 and, therefore, in 2014, the
28   RPS fees were even higher.
                                         AMENDED CLASS ACTION COMPLAINT
                                                      -29-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 30 of 55



     the Plan during the Class Period in the market for RPS. The RPS fees in the table are apples-to-
 1

 2   apples comparisons in that they include all the fees being charged for RPS by each of the various

 3   national recordkeepers for each of the comparable plans.

 4          115.    The RPS fees calculated for each plan include all the direct compensation for RPS
 5   disclosed on the Form 5500, as well as the appropriate amount of indirect compensation.
 6
     Specifically, if the plan’s pricing structure as described in each plan’s Form 5500 reveals that
 7
     some or all of the revenue sharing is not returned to the plan, then the appropriate amount of
 8
     revenue sharing is also included to calculate the RPS fees for each plan. In some cases, the
 9

10   plan’s investment options do not contain revenue sharing and, as a result, any indirect revenue is

11   immaterial to the RPS fees. In other plans, all of the revenue sharing is returned to the plan and

12   is therefore not included in the RPS fee calculation.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -30-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 31 of 55




 1
                                                                                                        1
         Comparable Plans' RPS Fees Based on Publicly Available Information from Form 5500
 2
                                                                                 RPS
                                                                                Price                  Graph
 3
                    Plan            Participants    Assets     RPS Fee           /pp    Recordkeeper   Color
 4   Sutter Health Retirement
                                      13,248     $406,000,195  $460,727         $35       Fidelity     Blue
     Income Plan
 5   Fortive Retirement Savings
                                      13,502 $1,297,404,611 $472,673            $35       Fidelity     Blue
 6   Plan
     DHL Retirement Savings Plan      14,472     $806,883,596  $483,191         $33       Fidelity     White
 7   Dollar General Corp 401(k)
                                      16,125     $355,768,325  $516,000         $32        Voya        White
     Savings and Retirement Plan
 8   Sanofi U.S. Group Savings Plan   24,097 $5,522,720,874 $558,527            $23 T. Rowe Price White
 9   The Rite Aid 401(k) Plan         31,330 $2,668,142,111 $1,040,153          $33     Alight    White
     U.S. Roche 401(K) Savings Plan
10                                    33,526 $7,761,344,543 $1,745,500          $52       Fidelity     Red
     Average Fee
     Kindred 401(k)                   34,092 $1,299,328,331 $1,121,564          $33 T. Rowe Price White
11
     The Savings And Investment
                                      34,303 $2,682,563,818 $1,130,643          $33      Vanguard      White
12   Plan
     Deseret 401(K) Plan              34,357 $3,380,994,203 $873,028            $25     Great-West White
13   Danaher Corporation &
                                      35,757 $4,565,702,706 $988,267            $28       Fidelity     Blue
     Subsidiaries Savings Plan
14
     Tesla, Inc. 401(K) Plan          39,720     $436,703,925 $1,178,160        $30       Fidelity     White
15   The Dow Chemical Company
                                      40,596 $10,766,545,647 $1,322,048         $33       Fidelity     White
     Employees' Savings Plan
16   Publicis Benefits Connection
                                      42,316 $2,547,763,175 $1,167,408          $28       Fidelity     Blue
17   401K Plan

     Advocate Health Care Network
18                                     44,893     $2,954,809,557 $1,421,458     $32        Alight      White
     Retirement Savings Plan 401(K)
19
     Kaiser Permanente
20   Supplemental Savings and          47,358     $3,104,524,321 $1,298,775     $27      Vanguard      White
     Retirement Plan
21
     1
      Price calculations are based on 2018 Form 5500 information or the most recent Form 5500 if 2018 is
22
     not available.
23
            116.    As is shown in the table above, the average fee paid by the Plan is much higher
24

25   than the comparable plans with both more and less participants. Indeed, as of 2014, the Plan

26   could have paid as little as $30 per participant for RPS if Defendants had taken their
27   responsibilities seriously and fulfilled their duties to ensure that the Plan only paid reasonable
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -31-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 32 of 55



     expenses to its services providers. Instead, the Plan paid, on average, $24 per participant more
 1

 2   than it should have throughout the Class Period, plus the amount of undisclosed revenue

 3   sharing and other indirect compensation paid to Fidelity. Once the amount of Fidelity’s

 4   revenue sharing is disclosed in discovery, Plaintiff likely, and quite plausibly, will learn that
 5   Defendants paid over twice the amount that they should have for RPS with reasonable and
 6
     competent fiduciaries at the helm.
 7
            117.    In addition, as discussed above, as a result of the Master Trust structure, the Plan
 8
     paid additional administrative fees of $119.41 per participant in 2018 and paid similarly high
 9

10   amounts for such unnecessary Master Trust “services” in each year of the Class Period. When

11   the almost $120 per participant administrative fees are added to the average per participant fee of

12   $54 during the Class Period, it becomes obvious that the Plan paid almost six (6) times the
13
     amount that it should have for RPS.
14
            118.    The graph below visually illustrates the data in the table above. First, the blue
15
     data points represent the effective per participant RPS fee rate paid by other plans that use
16
     Fidelity as their recordkeeper and also use brokerage services. The white data points represent
17

18   the effective per participant RPS fee rate paid by other plans that use other national

19   recordkeepers and do not use brokerage services.
20          119.    As explained above in discussing the standard of care for selecting and
21
     monitoring service providers, the graph illustrates that there is no material difference between the
22
     RPS fees of the plans that use brokerage services compared to those that do not.
23

24          120.    The grey trend line is generated using the blue and white data points and

25   represents an estimate, based on the actual RPS fees of comparable plans, of what fee level could

26   be obtained by plans following the standard of care described above from a variety of national
27

28

                                    AMENDED CLASS ACTION COMPLAINT
                                                 -32-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 33 of 55



     RPS providers, who would have provided the same quality and level of services required by the
 1

 2   Plan during the Class Period.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
             121.   These actual market data points and the trend line demonstrate that many national
17

18   recordkeepers, including the Plan’s recordkeeper Fidelity, can and would provide the exact same

19   RPS to the Plan for an RPS fee averaging around $30 per participant from 2015 through 2019.
20   Instead, however, from 2015 through 2019 the Plan paid an average of $54 per participant. The
21
     Plan also could have paid an RPS fee of $30 in 2014 but, as explained above, paid even more in
22
     that year.
23
             122.   Based on the fees paid by both other plans receiving the exact same RPS and
24

25   using the exact same recordkeeper (Fidelity), as well as the fees paid by the several other plans

26   that received the market rate for the standard bundle of RPS provided to the Plan, it is reasonable

27   to infer that the Plan fiduciaries did not follow a prudent process to ensure that the Plan’s RPS
28

                                     AMENDED CLASS ACTION COMPLAINT
                                                  -33-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 34 of 55



     fees were reasonable. There is no other reasonable or plausible explanation for the 80%
 1

 2   premium on the RPS paid by the Plan – without even taking into account the undisclosed amount

 3   of revenue sharing that, once discovered, will confirm that Defendants paid even more. Indeed,

 4   the Plan’s Fee Policy Statement indicates that the Plan has a “most favored nations” provision
 5   with Fidelity, but Defendants clearly failed to enforce that provision in violation of their
 6
     fiduciary duties because other similarly situated plans paid Fidelity much less for the same
 7
     services during the same time period.
 8
            123.    Defendants did not regularly and/or reasonably assess the Plan’s RPS fees being
 9

10   paid to Fidelity. In light of the amounts paid, Defendants could not have engaged in any regular

11   and/or reasonable examination and competitive comparison of the RPS fees it paid to Fidelity

12   vis-à-vis the fees that other RPS providers would charge for the same services.
13
            124.    Defendants knew or should have known that ERISA’s duties of loyalty and
14
     prudence required them to consider and seek quotes from other RPS providers and to engage in
15
     processes to evaluate the reasonableness of the Plan’s RPS fees but, upon information and belief,
16
     Defendants simply failed to do so. Had Defendants done so in any reasonably competent
17

18   manner, they would have concluded that the RPS fees the Plan was paying were unreasonable

19   and excessive relative to the services received.
20          125.    Defendants’ failure to recognize that the Plan and its participants were grossly
21
     overcharged for RPS fees and their failure to take effective remedial actions shows a lack of, or a
22
     complete disregard for, participant loyalty and a prudent process, and was a breach of their
23
     fiduciary duties to Plaintiff and the Plan participants.
24

25          126.    To the extent there was a process in place that was followed by Defendants, it was

26   imprudent and ineffective given the objectively unreasonable RPS fees paid by the Plan.

27

28

                                    AMENDED CLASS ACTION COMPLAINT
                                                 -34-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 35 of 55



            127.    Had Defendants monitored the compensation paid to Fidelity and ensured that
 1

 2   participants were only charged reasonable RPS fees, Plan participants would not have lost

 3   millions of dollars in their retirement savings over the last six years.

 4          128.    Due to Defendants’ fiduciary failures and the absence of a prudent fiduciary
 5
     processes to monitor fees for reasonableness, the Plan’s RPS fees were significantly higher than
 6
     they would have been had Defendants engaged in prudent processes, and they were significantly
 7
     higher than RPS fees assessed to participants in similar plans.
 8

 9                  2. The Objectively Imprudent Roche Target Date Funds

10          129.    A number of the Plan’s most important investment options are objectively

11   imprudent, separate and apart from the apparent excesses with respect to the Plan’s
12
     recordkeeping and administrative fees, as well as its relationship with Fidelity.
13
            130.    The Plan lineup offers a suite of nine custom target date funds (the “Roche
14
     TDFs”). A target date fund is an investment vehicle that offers an all-in-one retirement solution
15
     through a portfolio of underlying funds that gradually shifts to become more conservative as the
16

17   assumed target retirement year approaches. Target date funds offer investors dynamic, easy

18   asset allocation, while providing both long-term growth and capital preservation. Target date
19   managers make changes to the allocations to stocks, bonds, alternative investments, and cash
20
     over time. These allocation shifts are referred to as a fund’s glide path.
21
            131.    The Roche TDFs are advised by Russell Investment Management Company
22
     (“Russell”) for the exclusive investment of Roche/Genentech plan participants. Defendants have
23

24   a long-standing relationship with Russell, which provides investment management services to the

25   Plan through the Master Trust and which is paid millions of dollars in compensation for various

26   services that Russell provides to various retirement plans within the Master Trust.
27

28

                                    AMENDED CLASS ACTION COMPLAINT
                                                 -35-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 36 of 55



            132.    The Roche TDF suite commenced operations on September 27, 2012. The
 1

 2   objective of each vintage, per the Roche TDF fact sheets, is to “provide capital growth and

 3   income consistent with its current asset allocation, which will change over time, with an

 4   increasing allocation to fixed income funds.” The underlying portfolio of each target date fund is
 5   comprised of multiple Roche Core Funds 7 (“Core Funds”), as well as several of the Core Funds’
 6
     underlying single manager portfolios. The Administrative Committee is charged with the
 7
     selection of the investment managers featured in the Core Funds, and Russell is responsible for
 8
     the construction and implementation of the Roche TDF glide path.
 9

10          133.    Based upon the investment components and glide path of the Roche TDFs, it is

11   apparent that use of the word “custom” is a misnomer. That is because the Roche TDFs function

12   in the same manner as “off-the-shelf” target date funds and do not appear to account for any
13
     specialized demographics or preferences of Plan participants. The only material difference
14
     between the Roche TDFs and a number of off-the-shelf target date funds, as discussed below, is
15
     that the Roche TDFs are terrible performers relative to their peers and are advised by an
16
     investment manager known for its poor performance in the target date fund market – but an
17

18   investment manager with which Defendants maintain other business relationships, thereby

19   placing Defendants’ loyalty in substantial question..
20          134.    Defendants’ decision to select and retain Russell to make the critical decisions on
21
     the appropriate asset mix for the Roche TDFs was and remains dubious given Russell’s
22
     reputation and lack of standing in the target date fund market. The firm’s initial foray into target
23
     date funds lasted about a decade. The Russell LifePoints Target Date Series (the “LifePoints
24

25   Series”) was liquidated in 2017 because it “never gained a meaningful foothold in the target date

26
     7
      The Core Funds are custom investment options designed by the Administrative Committee for
27   the exclusive investment of Roche/Genentech plan participants. The Core Funds include
     investment alternatives from six major asset classes. Several of the Core Funds contain multiple
28   styles and strategies.
                                   AMENDED CLASS ACTION COMPLAINT
                                                -36-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 37 of 55



     space.” 8 Morningstar’s final analysis report on the LifePoints Series highlighted the suite’s
 1

 2   substantial performance concerns, 9 and attributed the poor long-term results to several of

 3   Russell’s dubious asset allocation decisions. The Roche TDFs mirror the poor performance of

 4   the LifePoints Series and appear to reflect a similarly poor approach to asset allocation.
 5          135.    Defendants clearly knew or should have known that the Roche TDFs were being
 6
     advised by Russell, an entity that was known for being poor in its approach to target date funds.
 7
            136.    Since the failure of its mutual fund target date offering, Russell has exited the
 8
     retail target date market and has offered a collective trust version of the LifePoints Series that is
 9

10   exclusively available to institutional investors and a custom target date glide path design service,

11   which it provides to the Plan. Given its uninspiring asset allocation track record, it is

12   unsurprising that few retirement plans utilize Russell’s glide path construction service. Indeed,
13
     according to a publicly available response to a RFP related to the target date fund manager for
14
     the San Francisco Deferred Compensation Plan (the “SFDC Plan”), as of September 2015,
15
     Russell had just four custom target date fund clients. In early 2016, one of those four clients
16
     terminated the relationship. The Plan has used Russell’s custom target date services since 2012;
17

18   accordingly, in early 2016, it appears that just two other plans entrusted the design of their glide

19   paths to Russell. Defendants knew or should have known that plan sponsors had voted with their
20   feet by abandoning or failing to engage Russell; yet Defendants retained Russell to be the
21
     steward for the critical Roche TDFs which, as explained below, functioned as the Plan’s
22
     Qualified Default Investment Alternative (“QDIA”).
23

24

25

26   8
      Morningstar Target Date Fund Series Report: Russell LifePoints Target Date Series, June 30,
     2017.
27
     9
      Returns of the funds in the LifePoints Series ranked, on average, in the bottom third of their
28   respective peer groups over the trailing five- and ten-year periods.
                                    AMENDED CLASS ACTION COMPLAINT
                                                 -37-
               Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 38 of 55



               137.   The trend for sponsors of large retirement plans, according to Jake Gilliam, head
 1

 2   of multi-asset solutions at Charles Schwab, has been toward off-the-shelf target date funds and

 3   away from custom solutions like those that Russell offers, due to a desire to keep costs and

 4   complexity to a minimum. 10
 5             138.   Defendants were responsible for crafting the Plan lineup and could have chosen
 6
     any off-the-shelf target date family but, in electing to create the Roche TDFs and entrust the
 7
     asset allocation decisions to Russell, instead made the imprudent decision that has cost Plan
 8
     participants significant growth in their retirement assets, resulting in losses of millions of dollars.
 9

10   Defendants need not have scoured the market to find an appropriate alternative target date suite;

11   participant retirement savings would have been remarkably augmented by investing in any of the

12   top available target date families. Target date fund assets are heavily concentrated among a
13
     handful of proven managers, any of which provide a clearly superior option to the Roche TDFs.
14
               139.   In creating and retaining the Roche TDFs, Defendants clearly failed to carry out
15
     their responsibilities in a single-minded manner with an eye focused solely on the interests of the
16
     participants. Instead, it appears that Defendants acted based upon their other business
17

18   relationships with Russell. Indeed, based upon the cross-subsidization issues identified in the

19   Master Trust vis-à-vis Fidelity, it is plausible that the Plan has been indirectly subsidizing
20   services by Russell to other non-Plan components of the Master Trust. Had Defendants acted in
21
     the sole interest of Plan participants by, for example, simply weighing the benefits of the Roche
22
     TDFs against the most widely utilized target date fund suites, Defendants would inevitably have
23
     come to the conclusion that, through both their selection of the underlying investment
24

25   managers 11 and Russell’s poor glide path management, the Roche TDFs represented a

26
     10
      Lee Barney, Benchmarking Custom TDFs Is Not an Exact Science, PLAN SPONSOR (Feb 23,
27   2021), https://www.plansponsor.com/in-depth/benchmarking-custom-tdfs-not-exact-science/.
28   11
          The Roche TDFs’ underlying positions are primarily in funds designated by or on behalf of the
                                    AMENDED CLASS ACTION COMPLAINT
                                                 -38-
               Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 39 of 55



     substandard option and were, therefore, inappropriate for inclusion and maintenance in the Plan
 1

 2   lineup.

 3             140.   Exacerbating Defendants’ imprudent choice to add and retain the Roche TDFs is

 4   the suite’s role as the Plan’s QDIA for as long as it has been an option in the Plan investment
 5   menu. A retirement plan can designate one of the investment offerings from its lineup as a
 6
     QDIA to aid participants who lack the knowledge or confidence to make investment elections for
 7
     their retirement assets; if participants do not direct where their assets should be invested, all
 8
     contributions are automatically invested in the QDIA. Plan fiduciaries are responsible for the
 9

10   prudent selection and monitoring of an appropriate QDIA. The Roche TDF with the target year

11   that is closest to a participant’s assumed retirement age (age 65) has served as the QDIA in the

12   Plan throughout the pertinent period.
13
               141.   Given that the vast majority of plan participants in general, of which the Plan
14
     participants are no exception, are not sophisticated investors, they largely, by default, concentrate
15
     their retirement assets in target date funds. As such, the impact of Defendants’ imprudent
16
     selection of target date funds is magnified vis-à-vis other asset categories. Indeed, throughout
17

18   the Class Period, approximately 63%-67% of the Plan’s assets were invested in the Roche TDFs.

19                           i.      The Limitations of the Custom Benchmark
20             142.   Custom target date solutions like the Roche TDFs face “a high bar to be able to
21
     add value, net of all the administrative costs,” 12 particularly those relating to benchmarking and
22
     participant education. To benchmark the performance of the Roche TDFs, the Administrative
23
     Committee utilizes the Roche Target Date Fund Index, a composite benchmark for each target
24

25
     Administrative Committee. This feature is to the potential detriment of participants invested in
26   the custom target date suite, as even best-in-class funds “don’t always play well together and
     complement each other,” according to Sue Walton, senior retirement strategist at Capital Group.
27   See Benchmarking Custom TDFs Is Not an Exact Science, supra note 10.
28   12
          Benchmarking Custom TDFs Is Not an Exact Science, supra note 10.
                                    AMENDED CLASS ACTION COMPLAINT
                                                 -39-
                Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 40 of 55



     date that mirrors the overall strategy of the Roche TDFs. The composition of this benchmark,
 1

 2   which presumably contains a weighted mix of the market indices by which the underlying

 3   components of the Roche TDFs are judged, is opaque to participants, rendering them unable to

 4   fully scrutinize the performance of their investment choices. Moreover, to put it mildly, custom
 5   benchmarks are imperfect as an evaluative tool, because they fail to demonstrate how the
 6
     investment is performing relative to peers. 13 Rather than demonstrate the success of the Roche
 7
     TDFs in the broader target date market, as, for example, can be achieved (and is commonly
 8
     performed) by utilizing the S&P 500 Index to benchmark a large cap equity fund, the Roche
 9

10   Target Date Fund Index merely reflects the Roche TDF suite’s ability to execute its own

11   particular strategy – in this case, a terrible one managed by Russell. Thus, it is incumbent on

12   plan sponsors and a component of the existing standard of care throughout the Class Period, to
13
     also assess their custom investments against those readily available alternatives to ensure that
14
     participants are best served by the options available to them – rather than simply executing a
15
     terrible investment strategy, as was the case here for the Roche TDFs.
16
                143.   Russell’s own Defined Contribution Solutions brochure stresses that “for the
17

18   majority of your participants, target date fund performance will determine retirement outcomes.”

19   Thus, it is unfortunate that Defendants’ decisions concerning the creation, design, and
20   implementation of the Roche TDFs have yielded a product that provides returns dwarfed by the
21
     most popular off-the-shelf target date funds (the “Off-the-Shelf TDFs”), as well as the most
22
     common benchmark used to approximate the performance of the target date fund industry.
23
                              ii.    The S&P Target Date Indices
24

25              144.   According to Morningstar, the S&P Target Date Indices (the “S&P Indices”),

26   which include a separately calculated index for each target date, are the most widely used by

27

28   13
          See id.
                                     AMENDED CLASS ACTION COMPLAINT
                                                  -40-
               Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 41 of 55



     target date providers. Each index “measures the performance of sub-indices selected and
 1

 2   weighted to represent a consensus of the opportunity set available in the U.S. universe of target

 3   date funds.” 14 Measured against this broad universe of investable alternatives, the Roche TDFs

 4   fall short and did so throughout the Class Period. The Roche TDFs commenced operations in
 5   late 2012. The suite’s calendar year returns in each year of its existence pale in comparison to
 6
     the S&P Indices. 15
 7
                        Roche TDF Annual Outperformance vs S&P Target Date Indices
 8                    Target Date    2013     2014     2015     2016     2017     2018     2019    2020
                      Retirement    -0.94%   -0.17%   -1.61%    0.88%    1.03%   -0.43%    1.24%   3.61%
 9
                      2020          -6.37%   -1.12%   -1.79%   -1.02%   -2.33%    0.93%   -1.73%
10                    2025          -5.11%   -1.25%   -2.23%   -1.14%   -2.01%    0.80%   -1.97%    0.50%
                      2030          -2.93%   -1.41%   -2.74%   -1.15%   -1.27%    0.53%   -1.88%   -0.25%
11                    2035          -1.02%   -1.76%   -3.31%   -1.13%   -0.10%    0.04%   -1.33%   -0.91%
                      2040          -2.37%   -1.67%   -3.38%   -0.27%    2.00%   -1.09%    0.17%   -0.98%
12
                      2045          -3.41%   -1.74%   -3.31%   -0.47%    1.92%   -1.53%    1.03%   -1.30%
13                    2050          -4.40%   -1.76%   -3.33%   -0.64%    1.31%   -1.32%    0.66%   -1.43%
                      2055          -5.12%   -1.71%   -3.24%   -0.81%    1.00%   -1.33%    0.55%   -1.23%
14

15             145.    Indeed, there is not a single year in which the Roche TDFs manage to outperform

16   the S&P Indices across each vintage. The suite’s performance shortfall is further reflected in its

17   five-year annualized returns, shown below, and compared to the S&P Indices as of the end of
18   2017, the first date for which the Roche TDFs have a calculable five-year return. For the sake of
19
     brevity, the same charts comparing the five-year annualized returns for the end of 2018, 2019,
20
     and 2020 are attached as Exhibit 1. These charts demonstrate the same consistent disparity in
21
     performance.
22

23

24

25

26
     14
          S&P Target Date Index Series Methodology. January 2021.
27
     15
      There is no 2020 return for the Roche 2020 TDF because it merged into the Roche Retirement
28   TDF during that year.
                                       AMENDED CLASS ACTION COMPLAINT
                                                    -41-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 42 of 55




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                          iii.    The Off-the-Shelf TDFs
11
            146.    The Roche TDFs’ underperformance is even more dramatic when compared to a
12
     peer group containing the most popular off-the-shelf target date funds, each of which was an
13
     alternative readily available to the Plan at all times during the Class Period. The suites
14

15   comprising the Off-the-Shelf TDFs 16 represent the six largest investment managers by total

16   assets in the target date space. This peer group held a combined 81% of all target date assets as

17   of 2018 and includes suites representative of the different target date fund objectives (“to” versus
18

19

20

21

22   16
       The Off-the-Shelf TDFs consist of the Vanguard Target Retirement Fund suite (the “Vanguard
     TDFs”), the T. Rowe Price Retirement Fund suite (the “T. Rowe Price TDFs”), the American
23   Funds Target Date Retirement Fund suite (the “American TDFs”), the Fidelity Freedom Fund suite
     (the “Fidelity TDFs”), the JPMorgan SmartRetirement Fund suite (the “JPMorgan TDFs”), and
24   the BlackRock LifePath Index Fund suite (the “BlackRock TDFs.”) At least one of these
     investments (the Fidelity TDFs) also would have been an imprudent choice in light of other
25   alternatives available from Fidelity and, as a result, that option has lost significant assets since
     undertaking a strategy overhaul in 2014. Nevertheless, the Plan would have been substantially
26   better off if it had chosen the Fidelity TDFs, even though there were much better Fidelity TDF
     investments available at the time, thereby confirming the awful nature of the Roche TDFs – which
27   was apparent (or should have been apparent) in “real time” to Defendants throughout the Class
     Period.
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -42-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 43 of 55



     “through” 17) and management styles (active versus passive). 18 The Off-the-Shelf TDFs
 1

 2   represent an ideal peer benchmark, which the Plan’s own Investment Policy Statement (“IPS”)

 3   calls for, against which to evaluate the returns generated by the custom TDFs. Had Defendants

 4   engaged in any such examination, they would have found that the retirement savings of Plan
 5   participants would be significantly better off invested in any of the Off-the-Shelf TDFs.
 6
            147.    Scrutiny of the annual returns of the Roche TDFs for each calendar year of their
 7
     existence paints a disconcerting picture. Tables containing the performance data for each vintage
 8
     of the Roche TDFs and the Off-the-Shelf TDFs are attached as Exhibit 3. Bar charts depicting
 9

10   the same data are attached as Exhibit 4. As an example, the table and chart for the 2025 vintage

11   of each target date suite is displayed below.

12                                        2025 Fund Annual Returns
                                            2013 2014 2015 2016          2017     2018     2019     2020
13
      Roche Target Date 2025               11.92% 4.31% -2.48% 6.68%    12.54%   -4.22%   16.41%   11.72%
14    Vanguard Target Retirement 2025 Inv 18.14% 7.17% -0.85% 7.48%     15.94%   -5.15%   19.63%   13.30%
      T. Rowe Price Retirement 2025 Inv    20.78% 5.84% -0.17% 7.55%    17.68%   -5.62%   20.95%   14.69%
15    American Funds 2025 Target Date R6 23.76% 6.66% 0.13% 7.36%       15.32%   -3.47%   17.85%   13.67%
      Fidelity Freedom 2025 K              16.50% 5.63% -0.16% 7.47%    16.87%   -5.81%   19.57%   14.68%
16
      JPMorgan SmartRetirement 2025 R6 17.07% 7.45% -0.89% 6.19%        16.43%   -6.48%   18.66%   11.89%
17    BlackRock LifePath Index 2025 K      13.48% 6.47% -0.45% 6.87%    14.43%   -4.78%   18.98%   12.42%

18

19

20

21

22

23

24

25
     17
       Certain target date funds are designed to change the asset mix only up until the presumed
26   retirement date and then remain fixed thereafter (a “to” fund); others continue to shift the
     allocations through retirement (a “through” fund).
27
     18
       A breakdown of the objective and management style of each of the Off-the-Shelf TDFs is
28   provided on Exhibit 2.
                                   AMENDED CLASS ACTION COMPLAINT
                                                -43-
            Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 44 of 55




 1

 2

 3

 4

 5

 6

 7

 8

 9

10          148.    The Roche TDFs’ persistently poor performance was not limited to the 2025
11
     vintage. The table below displays the average rank out of the collective seven target date options
12
     of the Roche TDFs and each Off-the-Shelf TDF suite, and indicates that the Roche TDFs have
13
     the worst annual returns across each vintage, except for the Retirement fund. 19
14

15                      Average Rank of Annual Returns from 2013-2020 (ranked 1 to 7)
                      TDF Suite     Ret 2020 2025 2030 2035 2040 2045 2050 2055
16                    Roche         3.50 6.00 6.25 6.13 6.25 5.63 5.50 5.63 5.88
                      Vanguard      3.50 3.57 3.25 3.63 3.75 3.88 4.00 4.50 4.50
17                    T. Rowe Price 2.88 2.57 2.38 2.75 3.50 3.25 3.13 3.00 3.13
18                    American      N/A 2.71 3.00 2.75 1.88 2.25 2.63 2.25 2.25
                      Fidelity      5.00 3.57 3.63 3.25 3.13 3.38 3.75 3.75 3.75
19                    JPMorgan      3.63 4.57 4.88 4.88 4.88 4.88 4.75 4.75 4.75
                      BlackRock     2.38 4.67 4.63 4.63 4.63 4.63 4.13 4.00 3.75
20

21          149.    The five-year annualized returns reveal the true breadth of the gap between the

22   Roche TDFs and the Off-the-Shelf TDFs. Again, the Roche TDFs have had a calculable five-
23   year return since 2017. As of the end of every year, across every vintage other than the
24
     Retirement Fund, the trailing five-year performance of the Roche TDFs ranks dead last
25
     compared to the Off-the-Shelf TDFs. Tables containing the performance data for each vintage of
26

27
     19
      American Funds does not offer a Retirement Fund; accordingly, the Retirement Fund ranks are
28   out of six TDF suites instead of seven.
                                   AMENDED CLASS ACTION COMPLAINT
                                                -44-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 45 of 55



     the Roche TDFs and the Off-the-Shelf TDFs are attached as Exhibit 5. Bar charts depicting the
 1

 2   same data in a different format are attached as Exhibit 6. As an example, the table and chart for

 3   the 2035 vintage of each target date suite is displayed below.

 4                                   2035 Fund Five-Year Annualized Returns
                                                             4Q17 4Q18 4Q19       4Q20
 5
                      Roche Target Date 2035                 8.75% 3.41% 6.58%    9.81%
 6                    Vanguard Target Retirement 2035 Inv 10.90% 6.41% 7.81%     11.11%
                      T. Rowe Price Retirement 2035 Inv     11.53% 5.18% 8.46%   11.90%
 7                    American Funds 2035 Target Date R6 12.13% 5.95% 8.99%      12.44%
                      Fidelity Freedom 2035 K               11.04% 5.11% 8.60%   12.16%
 8                    JPMorgan SmartRetirement 2035 R6 10.77% 4.50% 7.22%        10.48%
 9                    BlackRock LifePath Index 2035 K        9.64% 4.86% 7.87%   10.81%

10

11

12

13

14

15

16

17

18

19
            150.    Measured against appropriate, available alternative target date suites, the Roche
20

21   TDFs are a clearly inferior retirement solution. Per the Plan’s IPS, the Administrative

22   Committee was tasked with periodically monitoring the performance of each Plan investment
23   option relative to a specified benchmark and an “investment manager universe composed of
24
     professionally managed funds.” Regarding performance standards, the IPS dictates that the
25
     Administrative Committee consider rolling three- and five-year periods, as is standard for
26
     virtually all competently managed defined contribution plans. As the Roche TDFs completed
27

28   their first calendar year in 2013, three-year rolling data was available to the Administrative

                                   AMENDED CLASS ACTION COMPLAINT
                                                -45-
            Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 46 of 55



     Committee as early as the end of 2015. Five-year returns became available by the end of 2017,
 1

 2   as mentioned above. It, therefore, should have been obvious to Defendants by 2015 (and no later

 3   than the end of 2017), at which point they should have been closely monitoring the Roche TDFs’

 4   underperformance compared to any or all of the Off-the-Shelf TDFs on a three-year rolling basis,
 5   that the Plan’s investment in the custom suite was functioning to the severe detriment of
 6
     participants’ long-term retirement savings.
 7
            151.       The inclusion of the Roche TDFs in the Plan and the failure to remove the Roche
 8
     TDFs from the Plan, based upon information then available to Defendants, was a breach of
 9

10   fiduciary duty.

11          152.       Defendants’ faith in Russell to manage the Roche TDFs’ glide path was woefully

12   misguided. Russell’s track record with its retail target date funds should have been apparent.
13
     The firm has no history of successful management in the target date space. Its custom solutions
14
     have disappointed other plans as well: the publicly available target date RFP response to the
15
     SFDC Plan contains a note from that plan’s investment committee that the performance of the
16
     plan’s custom TDFs managed by Russell “has struggled relative to off-the-shelf TDFs since
17

18   inception in April 2012.” Thus, it is apparent that Defendants never should have chosen Russell

19   to advise on and effectively manage the Roche TDFs.
20          153.       For the Roche TDFs, struggle is a severe understatement. An investment in any
21
     of the Off-the-Shelf TDFs, which have collectively garnered over four-fifths of the assets in the
22
     target date market, would have produced hundreds of millions of dollars in retirement savings
23
     that the Roche TDFs have failed to generate. With the returns of the custom suite in hand and
24

25   matching data for the Off-the-Shelf TDFs readily available, Defendants could have easily

26   calculated the shortfall. Given the prominence of target date funds in defined contribution plans,

27   including the Plan, the magnitude of this underperformance cannot be overstated.
28

                                     AMENDED CLASS ACTION COMPLAINT
                                                  -46-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 47 of 55



            154.    By way of example, applying the different returns for each vintage of the Off-the-
 1

 2   Shelf TDFs to the asset levels in the corresponding Roche TDF at the start of the five-year period

 3   beginning January 1, 2016 and ended December 31, 2020 demonstrates that participants would

 4   have been at least $100 million better off had Defendants elected to replace the custom suite with
 5   any of the identified peer group alternatives.
 6
                                          Roche TDF Suite Shortfall vs
 7                                        Off-the-Shelf Suites for the 5
                                            Years Ended 12/31/2020
 8                                     Suite          Shortfall
                                       Vanguard        $ (260,701,011.35)
 9
                                       T. Rowe Price $ (444,206,880.39)
10                                     American        $ (466,796,631.78)
                                       Fidelity        $ (400,721,179.72)
11                                     JPMorgan        $ (100,058,222.63)
                                       BlackRock       $ (197,568,451.44)
12

13          155.    Defendants’ failure to consider the myriad of superior alternative target date

14   offerings, and selection and retention of the Roche TDFs, represents a severe breach of fiduciary
15
     duty that has caused losses to the Plan in an amount well in excess of $100 million.
16
                    3. Plaintiff Lacks Knowledge of Defendants’ Conduct and Prudent
17                     Alternatives

18          156.    Plaintiff did not have knowledge of all material facts (including, among other
19
     things, the investment option and menu choices of fiduciaries of similar plans, the costs of the
20
     Plan’s investments compared to those in similarly-sized plans, the availability of superior
21
     investment options, or the costs of the Plan’s administrative and recordkeeping services compared
22
     to similarly sized plans) necessary to understand that Defendants breached their fiduciary duties
23

24   and engaged in other unlawful conduct in violation of ERISA, until shortly before this suit was

25   filed. Further, Plaintiff did not have actual knowledge of the specifics of Defendants’ decision-
26   making processes with respect to the Plan (including Defendants’ processes for selecting,
27
     monitoring, evaluating, and removing Plan investments as well as Defendants’ processes for
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -47-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 48 of 55



     selecting and monitoring the Plan’s recordkeeper and other service providers), because this
 1

 2   information is solely within the possession of Defendants prior to discovery. For purposes of this

 3   Amended Complaint, Plaintiff has drawn reasonable inferences regarding these processes based

 4   upon (among other things) the facts set forth above.
 5          157.    As discussed in detail below, Defendants have severely breached their fiduciary
 6
     duties of prudence and loyalty to the Plan. Plaintiff did not acquire actual knowledge regarding
 7
     Defendants’ breaches at issue here until shortly before this Complaint was filed.
 8
                                      VI.      CLASS ALLEGATIONS
 9

10         158.     This action is brought as a class action by Plaintiff on behalf of himself and the

11   following proposed class (the “Class”):

12                   All participants and beneficiaries in the U.S. Roche 401(k) Savings Plan
                     (the “Plan”) at any time on or after October 2, 2014 to the present (the
13
                     “Class Period”), including any beneficiary of a deceased person who was
14                   a participant in the Plan at any time during the Class Period.

15
     Excluded from the Class are Defendants and the Judge to whom this case is assigned or any other
16
     judicial officer having responsibility for this case who is a beneficiary.
17

18         159.     This action may be maintained as a class action pursuant to Rule 23 of the Federal

19   Rules of Civil Procedure.

20         160.     Numerosity. Plaintiff is informed and believes that there are at least thousands of
21    Class members throughout the United States. As a result, the members of the Class are so
22
      numerous that their individual joinder in this action is impracticable.
23
           161.     Commonality. There are numerous questions of fact and/or law that are common
24
      to Plaintiff and all the members of the Class, including, but not limited to the following:
25

26          (a)     Whether Defendants failed and continue to fail to discharge their duties with respect

27   to the Plan solely in the interest of the Plan’s participants for the exclusive purpose of providing
28   benefits to participants and their beneficiaries;
                                    AMENDED CLASS ACTION COMPLAINT
                                                 -48-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 49 of 55



             (b)     Whether Defendants breached their fiduciary duties under ERISA by failing to
 1

 2   defray the reasonable expenses of administering the Plan; and

 3           (c)     Whether and what form of relief should be afforded to Plaintiff and the Class.

 4          162.     Typicality. Plaintiff, who is a member of the Class, has claims that are typical of
 5    all of the members of the Class. Plaintiff’s claims and all of the Class members’ claims arise
 6
      out of the same uniform course of conduct by Defendants and arise under the same legal
 7
      theories that are applicable as to all other members of the Class.
 8
            163.     Adequacy of Representation. Plaintiff will fairly and adequately represent the
 9

10    interests of the members of the Class. Plaintiff has no conflicts of interest with or interests that

11    are any different from the other members of the Class. Plaintiff has retained competent counsel
12    experienced in class action and other complex litigation, including class actions under ERISA.
13
            164.      Potential Risks and Effects of Separate Actions. The prosecution of separate
14
     actions by or against individual Class members would create a risk of: (A) inconsistent or varying
15
     adjudications with respect to individual Class members that would establish incompatible
16

17   standards of conduct for the party opposing the Class; or (B) adjudications with respect to

18   individual Class members that, as a practical matter, would be dispositive of the interests of the

19   other members not parties to the individual adjudications or would substantially impair or impede
20   their ability to protect their interests.
21
            165.     Predominance. Common questions of law and fact predominate over questions
22
      affecting only individual Class members, and the Court, as well as the parties, will spend the
23
      vast majority of their time working to resolve these common issues. Indeed, virtually the only
24

25    individual issues of significance will be the exact amount of damages incurred by each Class

26    member, the calculation of which will ultimately be a ministerial function and which does not
27    bar Class certification.
28

                                      AMENDED CLASS ACTION COMPLAINT
                                                   -49-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 50 of 55



           166.     Superiority. A class action is superior to all other feasible alternatives for the
 1

 2   resolution of this matter. The vast majority, if not all, of the Class members are unaware of

 3   Defendants’ breaches of fiduciary duty and prohibited transactions such that they will never

 4   bring suit individually. Furthermore, even if they were aware of the claims they have against
 5   Defendants, the claims of virtually all Class members would be too small to economically
 6
     justify individual litigation. Finally, individual litigation of multiple cases would be highly
 7
     inefficient, a gross waste of the resources of the courts and of the parties, and potentially could
 8
     lead to inconsistent results that would be contrary to the interests of justice.
 9

10         167.     Manageability. This case is well-suited for treatment as a class action and easily

11   can be managed as a class action since evidence of both liability and damages can be adduced,

12   and proof of liability and damages can be presented, on a Class-wide basis, while the allocation
13
     and distribution of damages to Class members would be essentially a ministerial function.
14
           168.     Defendants have acted on grounds generally applicable to the Class by uniformly
15
     subjecting them to the breaches of fiduciary duty described above. Accordingly, injunctive
16

17   relief, as well as legal and/or equitable monetary relief (such as disgorgement and/or

18   restitution), along with corresponding declaratory relief, are appropriate with respect to the

19   Class as a whole.
20          169.    Plaintiff’s counsel will fairly and adequately represent the interests of the Class
21
     and are best able to represent the interests of the Class under Rule 23(g) of the Federal Rules of
22
     Civil Procedure. Moreover, treating this case as a class action is superior to proceeding on an
23
     individual basis and there will be no difficulty in managing this case as a class action.
24

25          170.    Therefore, this action should be certified as a class action under Rules 23(a) and

26   23(b)(1) and/or 23(b)(3).

27

28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -50-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 51 of 55



                                                 COUNT I
 1                                     (For Breach of Fiduciary Duty)
 2
             171.    Plaintiff incorporates by reference the allegations in the previous paragraphs of
 3
     this Complaint as if fully set forth herein.
 4
             172.    Defendants’ conduct, as set forth above, violates their fiduciary duties under
 5
     ERISA § 404(a)(1)(A), (B) and (D), 29 U.S.C. § 1104(a)(1)(A), (B) and (D), in that Defendants
 6

 7   failed and continue to fail to discharge their duties with respect to the Plan solely in the interest

 8   of the Plan’s participants and beneficiaries and (a) for the exclusive purpose of (i) providing
 9   benefits to participants and their beneficiaries; and (ii) defraying reasonable expenses of
10
     administering the Plan with (b) the care, skill, prudence, and diligence under the circumstances
11
     then prevailing that a prudent man acting in a like capacity and familiar with such matters would
12
     use in the conduct of an enterprise of a like character and with like aims, and (c) by failing to act
13

14   in accordance with the documents and instruments governing the Plan. In addition, as set forth

15   above, Defendants violated their respective fiduciary duties under ERISA by failing to provide

16   the Plan’s participants with full, complete and accurate information, by placing the Plan’s assets
17   in the Master Trust structure that added unnecessary and excessive fees to the administration of
18
     the Plan and resulted in the Plan subsidizing the operations and expenses of other retirement
19
     plans, by choosing and maintaining Russell as the investment adviser for the Roche TDFs and by
20
     failing to monitor other fiduciaries of the Plan in the performance of their duties.
21

22           173.    To the extent that any of the Defendants did not directly commit any of the

23   foregoing breaches of fiduciary duty, at the very minimum, each such Defendant is liable under

24   29 U.S.C. § 1105(a) because he, she, they or it was a co-fiduciary and knowingly participated in
25
     (or concealed) a breach by another fiduciary, enabled another fiduciary to commit breaches of
26
     fiduciary duty in the administration of his, her, their or its specific responsibilities giving rise to
27

28

                                    AMENDED CLASS ACTION COMPLAINT
                                                 -51-
                Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 52 of 55



     his, her, their or its fiduciary status and/or knowingly failing to cure a breach of fiduciary duty by
 1

 2   another fiduciary and/or failed to take reasonable efforts to remedy the breach.

 3              174.   As a direct result of Defendants’ breaches of fiduciary duties, the Plan has

 4   suffered losses and damages.
 5              175.   Pursuant to ERISA § 409, 29 U.S.C. § 1109, and ERISA § 502, 29 U.S.C. § 1132,
 6
     Defendants are liable to restore to the Plan the losses that have been suffered as a direct result of
 7
     Defendants’ breaches of fiduciary duty and are liable for damages and any other available
 8
     equitable or remedial relief, including prospective injunctive and declaratory relief, and
 9

10   attorneys’ fees, costs and other recoverable expenses of litigation.

11                                              COUNT II
                        (Failure to Monitor Fiduciaries and Co-Fiduciary Breaches)
12
            176.       Plaintiff incorporates by reference the allegations in the previous paragraphs of
13

14   this Complaint as if fully set forth herein.

15          177.       Genentech is responsible for appointing, overseeing, and removing members of

16   the Administrative Committee.
17
            178.       In light of its appointment and supervisory authority, Genentech had a fiduciary
18
     responsibility to monitor the performance of the Administrative Committee and its members.
19
            179.       A monitoring fiduciary must ensure that the monitored fiduciaries are performing
20
     their fiduciary obligations, including those with respect to the investment and holding of Plan
21

22   assets, and must take prompt and effective action to protect the Plan and participants when they

23   are not.
24          180.       To the extent that fiduciary monitoring responsibilities of Genentech was
25
     delegated, its monitoring duty included an obligation to ensure that any delegated tasks were
26
     being performed prudently and loyally.
27
            181.       Genentech breached its fiduciary monitoring duties by, among other things:
28

                                     AMENDED CLASS ACTION COMPLAINT
                                                  -52-
             Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 53 of 55



               (a) Failing to monitor and evaluate the performance of its appointees or have a system
 1

 2             in place for doing so, standing idly by as the Plan suffered enormous losses as a result

 3             of the appointees’ imprudent actions and omissions with respect to the Plan;

 4             (b) Failing to monitor its appointees’ fiduciary processes, which would have alerted a
 5             prudent fiduciary to the breaches of fiduciary duties described herein, in clear violation
 6
               of ERISA; and
 7
               (c) Failing to remove appointees whose performances were inadequate in that they
 8
               continued to maintain imprudent, excessively costly, and poorly performing investments
 9

10             within the Plan, all to the detriment of the Plan and its participants’ retirement savings.

11         182.     As a consequence of these breaches of the fiduciary duty to monitor, the Plan

12   suffered substantial losses. Had Genentech discharged its fiduciary monitoring duties prudently
13
     as described above, the losses suffered by the Plan would have been minimized and/or avoided.
14
     Therefore, as a direct result of the breaches of fiduciary duties alleged herein, the Plan and its
15
     participants have lost millions of dollars of retirement savings.
16
           183.     Genentech is liable under 29 U.S.C. § 1109(a) to make good to the Plan any
17

18   losses to the Plan resulting from the breaches of fiduciary duties alleged in this Count; to restore

19   to the Plan any profits made through use of Plan assets; and is subject to other equitable or
20   remedial relief as appropriate.
21
            184.    Each of the Defendants also knowingly participated in the breaches of the other
22
     Defendants, knowing that such acts were a breach; enabled the other Defendants to commit a
23
     breach by failing to lawfully discharge their own fiduciary duties; and knew of the breaches by
24

25   the other Defendants and failed to make any reasonable effort under the circumstances to remedy

26   the breaches. Defendants, thus, are liable for the losses caused by the breaches of their co-

27   fiduciaries under 29 U.S.C. § 1105(a).
28

                                   AMENDED CLASS ACTION COMPLAINT
                                                -53-
            Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 54 of 55



                                           PRAYER FOR RELIEF
 1

 2          WHEREFORE, Plaintiff, on behalf of himself, the Class and the Plan, demands judgment

 3   against Defendants, for the following relief:

 4          (a)     Declaratory and injunctive relief pursuant to ERISA § 502, 29 U.S.C. § 1132, as
 5          detailed above;
 6
            (b)     Equitable, legal or remedial relief to return all losses to the Plan and/or for
 7
            restitution and/or damages as set forth above, plus all other equitable or remedial relief as
 8
            the Court may deem appropriate pursuant to ERISA §§ 409 and 502, 29 U.S.C. §§ 1109
 9

10          and 1132;

11          (c)     Pre-judgment and post-judgment interest at the maximum permissible rates,

12          whether at law or in equity;
13
            (d)     Attorneys’ fees, costs and other recoverable expenses of litigation; and
14
            (e)     Such further and additional relief to which the Plan may be justly entitled and the
15
     Court deems appropriate and just under all of the circumstances.
16
                                              JURY DEMAND
17

18          Plaintiff demands a jury trial with respect to all claims so triable.

19                             NOTICE PURSUANT TO ERISA § 502(h)
20
            To ensure compliance with the requirements of ERISA § 502(h), 29 U.S.C. § 1132(h),
21
     the undersigned hereby affirms that, on this date, a true and correct copy of this Amended
22
     Complaint was served upon the Secretary of Labor and the Secretary of the Treasury by certified
23
     mail, return receipt requested
24

25

26

27

28

                                      AMENDED CLASS ACTION COMPLAINT
                                                   -54-
           Case 3:20-cv-06894-WHO Document 46 Filed 03/01/21 Page 55 of 55




 1   DATED: March 1, 2021                    SHEPHERD, FINKELMAN, MILLER
                                             & SHAH, LLP
 2

 3                                           /s/ Kolin C. Tang
                                             Ronald S. Kravitz
 4
                                             Kolin C. Tang
 5                                           201 Filbert Street, Suite 201
                                             San Francisco, CA 94133
 6                                           Telephone: (415) 429-5272
                                             Facsimile: (866) 300-7367
 7                                           Email: rkravitz@sfmslaw.com
                                                     ktang@sfmslaw.com
 8

 9                                           James E. Miller
                                             Laurie Rubinow
10                                           Shepherd Finkelman Miller & Shah, LLP
                                             65 Main Street
11                                           Chester, CT 06412
                                             Telephone: (860) 526-1100
12                                           Facsimile: (866) 300-7367
13                                           Email: jmiller@sfmslaw.com
                                                    lrubinow@sfmslaw.com
14
                                             James C. Shah
15                                           Michael P. Ols
                                             Alec J. Berin
16                                           Shepherd Finkelman Miller & Shah, LLP
17                                           1845 Walnut Street, Suite 806
                                             Philadelphia, PA 19103
18                                           Telephone: (610) 891-9880
                                             Facsimile: (866) 300-7367
19                                           Email: jshah@sfmslaw.com
                                                     mols@sfmslaw.com
20
                                                     aberin@sfmslaw.com
21
                                             Attorneys for Plaintiff, the Plan
22                                           and the Proposed Class

23

24

25

26

27

28

                            AMENDED CLASS ACTION COMPLAINT
                                         -55-
